UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Sport Chalet, Inc. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: July 6, 2012 Dear Stockholder: On behalf of the Board of Directors, I cordially invite you to attend the annual meeting of the stockholders of Sport Chalet, Inc. to be held at the Company's executive offices located at One Sport Chalet Drive, La Canãda, California 91011, on Thursday, August 16, 2012, at 9:00a.m. (local time). The matters to be considered at the meeting are described in the attached Notice of Annual Meeting of Stockholders and Proxy Statement. The directors and officers of the Company will be present at the meeting, and will be available to respond to any questions and discuss the Company's operating results and future.I encourage you to attend in order to meet your directors and officers and to participate in the business of the meeting.However, if it is not possible for you to attend, please sign, date and promptly return the enclosed proxy card, or vote by telephone or the Internet, to ensure that your shares will be voted. Finally, you will find enclosed a 20% off coupon for your use at any of our 54 stores.As in the past, I encourage you to try our stores and to write me regarding your shopping experiences, what you liked about our stores and any suggestions you may have for improvement. Sincerely, Craig Levra, Chairman of the Board [THIS PAGE INTENTIONALLY LEFT BLANK] SPORT CHALET, INC. NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Be Held August16, 2012 Notice hereby is given that the annual meeting (the "Meeting") of the stockholders of Sport Chalet, Inc. (the "Company") will be held at the Company's executive offices located at One Sport Chalet Drive, La Canãda, California 91011, on Thursday, August 16, 2012, at 9:00a.m. (local time) for the following purposes: 1. Election of Directors.To elect seven persons to the Board of Directors, each to hold office until the next annual meeting of stockholders and until his or her successor shall have been duly elected and qualified, subject to his or her earlier death, resignation, disqualification or removal.One of the directors (the "ClassA Director") will be elected by the holders of the ClassA Common Stock voting as a separate class, and the other directors will be elected by the holders of the ClassA Common Stock and the holders of the ClassB Common Stock voting together as a single class.The Board of Directors has nominated JohnR. Attwood, Rachel C. Glaser, CraigL. Levra, DonaldJ. Howard, EricS. Olberz, RandallG. Scoville and KevinJ. Ventrudo for election as directors at the Meeting, and has nominated Mr.Attwood for election as the ClassA Director. 2. Ratification of Appointment of the Independent Registered Public Accounting Firm.To ratify the appointment of Moss Adams LLP as the Company's independent registered public accounting firm for the fiscal year ending March 31, 2013. 3. Other Business.To transact such other business as properly may come before the Meeting or any adjournment or postponement thereof. Only holders of record of the Class A Common Stock or the Class B Common Stock of the Company at the close of business on June22, 2012 (the "Stockholders") are entitled to notice of and to vote, in person or by proxy, at the Meeting and at any adjournment or postponement thereof.For a period of at least ten days prior to the Meeting, a complete list of Stockholders will be open for examination by any stockholder during ordinary business hours at the Company's executive offices located at One Sport Chalet Drive, La Cañada, California 91011. The proxy statement that accompanies this Notice contains additional information regarding the proposals to be considered at the Meeting, and Stockholders are encouraged to read it in its entirety. We have elected to provide access to our proxy materials both by sending you the accompanying proxy statement, proxy card(s) and fiscal 2012 annual report to stockholders, and by notifying you of the availability of our proxy statement, proxy card(s) and our fiscal 2012 annual report to stockholders at our website at sportchalet.com. As set forth in the accompanying proxy statement, proxies are being solicited by and on behalf of the Board of Directors of the Company.All proposals set forth above are proposals of the Board of Directors.It is expected that these materials first will be mailed to Stockholders on or about July 6, 2012. By Order of the Board of Directors, SPORT CHALET, INC. Howard K. Kaminsky, Secretary La Cañada, California July 6, 2012 -i- IF YOU ARE A HOLDER OF RECORD ON THE RECORD DATE OF CLASS A COMMON STOCK OR CLASS B COMMON STOCK YOU WILL RECEIVE A PROXY STATEMENT AND AN ACCOMPANYING PROXY CARD WITH RESPECT TO EACH CLASS OF COMMON STOCK.TO ENSURE YOUR REPRESENTATION AT THE MEETING WITH RESPECT TO EACH CLASS OF COMMON STOCK, PLEASE COMPLETE, DATE, SIGN AND RETURN EACH ACCOMPANYING PROXY CARD IN THE ENCLOSED ENVELOPE(S) AS PROMPTLY AS POSSIBLE, EVEN IF YOU HAVE PREVIOUSLY SUBMITTED A PROXY FOR THE OTHER CLASS OF COMMON STOCK THAT YOU OWN.YOU MAY ALSO VOTE BY TELEPHONE OR BY THE INTERNET.IF YOU DO ATTEND THE MEETING, YOU MAY REVOKE YOUR PROXY AND VOTE YOUR SHARES IN PERSON.A PROXY MAY BE REVOKED AT ANY TIME BEFORE EXERCISE. TABLE OF CONTENTS Page GENERAL INFORMATION Matters to be Considered 1 Voting Recommendations of the Board 1 Important Changes to Voting Shares Held in "Street Name" 2 Internet Access to Proxy Materials 2 How to Vote 2 How to Revoke a Proxy 3 Voting Rights 3 Procedures for Stockholder Nominations 5 Cost of Solicitation of Proxies 5 Other Business 5 Security Ownership of Principal Stockholders and Management 6 PROPOSAL 1:ELECTION OF DIRECTORS Directors and Executive Officers 9 Committees of the Board 14 Meetings of the Board and Committees 15 Board Leadership Structure 15 Risk Oversight 16 Nominating Procedures and Criteria and Board Diversity 16 Communications with Directors 17 Compensation of Directors 17 Compensation Committee Interlocks and Insider Participation 18 Code of Conduct 18 Audit Committee Report 18 Certain Relationships and Related Transactions 20 Compliance with Reporting Requirements of Section 16 21 PROPOSAL 2:RATIFICATION OF APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 21 COMPENSATION DISCUSSION AND ANALYSIS Introduction 22 The Compensation Committee 22 Compensation Objectives and Philosophy 23 Compensation Committee Process 23 Elements of Executive Compensation 26 How and Why Executive Compensation Decisions Were Made 27 Option Exchange Program 34 2013 Executive Compensation 36 Other Considerations 37 Conclusion 38 Compensation Committee Report 38 EXECUTIVE COMPENSATION Summary Compensation Table 39 Grants of Plan-Based Awards 40 Narrative to Summary Compensation Table and Grants of Plan-Based Awards Table 41 Outstanding Equity Awards At Fiscal Year-End 46 Option Exercises and Stock Vested 47 Pension Benefits 47 Nonqualified Deferred Compensation 47 Potential Payments Upon Termination or Change in Control 47 Equity Compensation Plan Information 50 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 51 STOCKHOLDER PROPOSALS FOR 2 51 ANNUAL REPORT ON FORM 10-K 52 -ii- SPORT CHALET, INC. One Sport Chalet Drive La Cañada, California91011 (818) 949-5300 PROXY STATEMENT ANNUAL MEETING OF STOCKHOLDERS To Be Held August 16, 2012 GENERAL INFORMATION This proxy statement (the "Proxy Statement") is furnished in connection with the solicitation of proxies by the Board of Directors (the "Board") of Sport Chalet, Inc., a Delaware corporation (the "Company"), for use at the annual meeting of the stockholders of the Company (the "Meeting") to be held at the Company's executive offices located at One Sport Chalet Drive, La Canãda, California 91011, on Thursday, August 16, 2012, at 9:00a.m. (local time) and at any adjournment or postponement thereof, for the purposes set forth herein and in the attached Notice of Annual Meeting of Stockholders.Only holders of record of the Class A Common Stock or the Class B Common Stock of the Company (the "Stockholders") at the close of business on June 22, 2012 (the "Record Date") are entitled to notice of and to vote, in person or by proxy, at the Meeting and any adjournment or postponement thereof.The Notice of Annual Meeting of Stockholders, this Proxy Statement, the accompanying proxy card(s) (the "Proxy") and our fiscal 2012 annual report to stockholders first will be mailed to Stockholders on or about July 6, 2012. Matters to be Considered The matters to be considered and voted upon at the Meeting will be: 1. Election of Directors.To elect seven persons to the Board, each to hold office until the next annual meeting of stockholders and until his or her successor shall have been duly elected and qualified, subject to his or her earlier death, resignation, disqualification or removal.One of the directors (the "ClassA Director") will be elected by the holders of the ClassA Common Stock voting as a separate class, and the other directors will be elected by the holders of the ClassA Common Stock and the holders of the ClassB Common Stock voting together as a single class.The Board has nominated JohnR. Attwood, Rachel C. Glaser, CraigL. Levra, DonaldJ. Howard, EricS. Olberz, RandallG. Scoville and KevinJ. Ventrudo for election as directors at the Meeting, and has nominated Mr.Attwood for election as the ClassA Director. 2. Ratification of Appointment of the Independent Registered Public Accounting Firm.To ratify the appointment of Moss Adams LLP as the Company's independent registered public accounting firm for the fiscal year ending March31, 2013. 3. Other Business.To transact such other business as properly may come before the Meeting or any adjournment or postponement thereof. Voting Recommendations of the Board Our Board recommends that you vote your shares "FOR" each of the nominees to the Board named herein and "FOR" the ratification of the appointment of Moss Adams LLP. -1- Important Changes to Voting Shares Held in "Street Name" There have been important changes in how your shares held in "street name" may be voted in the election of directors or on executive compensation.Previously, if you were the beneficial owner of shares held in street name by a brokerage firm, bank, broker-dealer, or other similar organization, and you failed to instruct the organization as to how to vote such shares, the organization could, in its discretion, vote such shares in the election of directors or on executive compensation.Brokerage firms who are members of the New York Stock Exchange are no longer allowed to vote your shares held in street name in the election of directors or on executive compensation, if you fail to instruct the organization how to vote such shares.Therefore, it is very important that you provide instructions on how to vote any shares beneficially owned by you in street name. Internet Access to Proxy Materials Under rules adopted by the Securities and Exchange Commission (the "SEC"), we have elected to provide access to our proxy materials both by sending you this Proxy Statement, the Proxy and our fiscal 2012 annual report to stockholders, and by notifying you of the availability of our proxy materials on the Internet.This Proxy Statement, the form of Proxy and our fiscal 2012 annual report to stockholders are available at our website at sportchalet.com. How to Vote Stockholder of Record If your shares are registered directly in your name with our transfer agent, Computershare Trust Company, N.A., you are considered the stockholder of record with respect to those shares, and the proxy materials were sent directly to you. If you are a stockholder of record, you may attend the Meeting and vote either by proxy or in person.If you wish to attend the Meeting and vote in person, a ballot will be provided to you at the Meeting. If you do not wish to attend the Meeting and vote in person, you may vote by proxy.There are three ways to vote by proxy.You may vote by means of the mail, telephone or the Internet.If you vote by telephone or the Internet, you do not need to return the accompanying Proxy.Telephone and Internet voting facilities will be available 24 hours a day, and will close at 11:59 p.m., Eastern time, on August15, 2012. If a proxy is properly submitted and is not revoked, the proxy will be voted at the Meeting in accordance with the stockholder's instructions indicated on the proxy.If no instructions are indicated on the proxy, the proxy will be voted "FOR" the election of the Board's nominees, "FOR" ratification of the appointment of Moss Adams LLP, and in accordance with the recommendations of the Board as to any other matter that may properly be brought before the Meeting or any adjournment or postponement thereof. Voting by Mail.If you choose to vote by mail, simply mark the accompanying Proxy and date, sign and return it in the postage-paid envelope provided.The Proxy must be signed and dated by you or your authorized representative or agent.CraigL. Levra and HowardK. Kaminsky, the designated proxyholders (the "Proxyholders"), are members of the Company's management.Please allow sufficient time for delivery if you decide to vote by mail. Voting by Telephone.You can vote by calling the toll-free telephone number on the Proxy.Voice prompts will instruct you how to vote your shares and confirm that your vote has been properly recorded. Voting on the Internet.You can vote on the Internet by referring to the website on the Proxy. As with telephone voting, you can confirm that your vote has been properly recorded. -2- Beneficial Owner of Shares Held in Street Name If your shares are held in an account at a brokerage firm, bank, broker-dealer, or other similar organization, then you are the beneficial owner of shares held in "street name," and the proxy materials were forwarded to you by that organization. The organization holding your shares is considered the stockholder of record for purposes of voting at the Meeting. As a beneficial owner, you have the right to direct that organization on how to vote the shares held in your account by following the instructions provided by that organization. If you wish to attend the Meeting and vote in person, you must obtain a proxy executed in your favor from the organization that holds your shares. Even if you plan to attend the Meeting, we recommend that you also submit your proxy or voting instructions so that your vote will be counted if you later decide not to attend the Meeting. How to Revoke a Proxy You may revoke a proxy at any time before it is voted at the Meeting by submitting a written revocation, or a duly executed proxy bearing a later date, to the Company's Secretary at the Meeting or at the Company's principal executive offices located at One Sport Chalet Drive, La Cañada, California 91011 prior to the vote at the Meeting.Only your last proxy will be counted.A Stockholder also may revoke a proxy by attending the Meeting and voting in person.Attending the Meeting in person will not automatically revoke a previously granted proxy unless you vote again at the Meeting or submit a written revocation, or a duly executed proxy bearing a later date, to the Company's Secretary at or before the Meeting. If you are a beneficial owner of shares held in "street name," you may change your vote by submitting new voting instructions to the brokerage firm, bank, broker-dealer or other organization holding your shares by following the instructions they provide or, if you obtained a proxy in your favor from that organization, by attending the Meeting and voting in person. Voting Rights The authorized capital stock of the Company consists of (i)46,000,000 shares of ClassA Common Stock, $0.01 par value ("ClassA Common Stock"), of which 12,414,490 shares were issued and outstanding at the close of business on the Record Date, (ii)2,000,000 shares of ClassB Common Stock, $0.01 par value ("ClassB Common Stock"), of which 1,775,821 shares were issued and outstanding at the close of business on the Record Date,and (iii)2,000,000 shares of preferred stock, $0.01 par value, none of which were issued and outstanding on the Record Date.The ClassA Common Stock and the ClassB Common Stock are referred to herein collectively as the "Common Stock." Each Stockholder is entitled to 1/20th of one vote, in person or by proxy, for each share of ClassA Common Stock, and one vote, in person or by proxy, for each share of ClassB Common Stock, standing in his or her name on the books of the Company at the close of business on the Record Date on each matter on which shares of such class of Common Stock are entitled to vote at the Meeting.The Certificate of Incorporation does not authorize cumulative voting in the election of directors. One-third of the shares of Common Stock issued and outstanding and entitled to vote at the Meeting, present either in person or by proxy, constitutes a quorum for the conduct of business at the Meeting.Votes withheld, abstentions and "broker non-votes" (as defined below) will be counted for purposes of determining the presence of a quorum. The Certificate of Incorporation provides that the holders of the ClassA Common Stock shall vote as a separate class for the election of one director (the "Class A Director"), and the holders of the ClassA Common Stock and the holders of the ClassB Common Stock shall vote together as a single class for the election of all other directors, each to hold office until the next annual meeting of stockholders and until his or her successor shall have been duly elected and qualified, subject to his or her earlier death, resignation, disqualification or removal.The Board has nominated JohnR. Attwood, RachelC. Glaser, CraigL. Levra, DonaldJ. Howard, EricS. Olberz, RandallG. Scoville and KevinJ. Ventrudo for election as directors at the Meeting, and has nominated Mr.Attwood for election as the ClassA Director. -3- In the election of directors, the candidates receiving the highest number of votes, up to the number of directors to be elected, will be elected.Abstentions and broker non-votes will have no effect with respect to the election of directors. Each proposal described in this Proxy Statement, other than the election of directors, requires the affirmative vote of the holders of a majority of the outstanding shares of Common Stock present, in person or by proxy, and entitled to vote on the proposal at the Meeting.With respect to all proposals submitted to the Stockholders, other than the election of directors, abstentions will be included in the number of shares present and entitled to vote with respect to the proposal and, accordingly, will have the effect of a vote "AGAINST" the proposal. However, broker non-votes with respect to any such proposal submitted to the Stockholders will not be counted as shares present and entitled to vote with respect to that proposal and, accordingly, will not have any effect with respect to the approval of that proposal (other than to reduce the number of affirmative votes required to approve the proposal). Of the shares of Common Stock outstanding on the Record Date, 7,676,439 shares of ClassA Common Stock (or approximately 62% of the issued and outstanding shares of ClassA Common Stock) and 105,565 shares of ClassB Common Stock (or approximately 6% of the issued and outstanding shares of ClassB Common Stock), representing approximately 20% of the total voting power of the Class A Common Stock and the Class B Common Stock, were owned indirectly by Irene Olberz and EricS. Olberz, as co-trustees of the Olberz Family Trusts (the "Olberz Trusts").In addition, on the Record Date, Craig L. Levra, the Company’s Chairman of the Board, President and Chief Executive Officer, and Howard K. Kaminsky, the Company’s Executive Vice President – Finance, Chief Financial Officer and Secretary, owned 1084 and 72,675 shares, respectively, of Class A Common Stock (or less than 1% of the issued and outstanding shares of Class A Common Stock), and 791,635 and 285,371 shares, respectively, of Class B Common Stock (or approximately 61% of the issued and outstanding shares of Class B Common Stock), representing approximately 45% of the total voting power of the Class A Common Stock and the Class B Common Stock.As a result, Ms. Oblerz and Messrs. Olberz, Levra and Kaminsky will have the power to determine the outcome of any matter submitted to the Stockholders. Ms. Olberz and Messrs. Olberz, Levra and Kaminsky have informed the Company that they intend to vote all shares owned by them "FOR" the election of the Board's nominees and "FOR" ratification of the appointment of Moss Adams LLP as the Company's independent registered public accounting firm for the fiscal year ending March 31, 2013. If a Proxy is properly signed, dated and returned and is not revoked, the shares represented by the Proxy will be voted at the Meeting in accordance with the instructions given in the Proxy.If no instructions are given in the Proxy, such shares of Common Stock will be voted "FOR" the election of the Board's nominees, "FOR" ratification of the appointment of Moss Adams LLP as the Company's independent registered public accounting firm for the fiscal year ending March 31, 2013 and in accordance with the recommendations of the Board as to any other matter that may properly be brought before the Meeting or any adjournment or postponement thereof. Organizations holding Common Stock in "street name" who are members of a stock exchange are required by the rules of the exchange to transmit the proxy materials to the beneficial owner of the Common Stock and to solicit voting instructions with respect to the matters submitted to the Stockholders.If the organization has not received instructions from the beneficial owner by the date specified in the statement accompanying such proxy materials, the organization may give or authorize the giving of a proxy to vote the Common Stock in its discretion as to some matters, but not as to certain other proposals without specific instructions from the beneficial owner.When an organization is unable to vote a client's shares on a proposal, the missing votes are referred to as "broker non-votes."If you hold Common Stock in "street name" and you fail to instruct the organization that holds your shares as to how to vote such shares, the organization may, in its discretion, vote such shares "FOR" ratification of the appointment of Moss Adams LLP as the Company's independent registered public accounting firm for the fiscal year ending March 31, 2013, but not with respect to the election of directors. -4- Procedures for Stockholder Nominations Under the Company's Bylaws, any stockholder entitled to vote in the election of directors generally may nominate one or more persons for election as directors at a meeting, but only if written notice of such stockholder's intent to make such nomination or nominations has been given, either by personal delivery or by United States mail, postage prepaid, to the Secretary of the Company not later than the close of business on the tenth day following the date on which notice of such meeting is first given to stockholders with respect to an election to be held at an annual or special meeting of stockholders.Each such notice shall set forth:(a)the name and address of the stockholder who intends to make the nomination and of the person or persons to be nominated; (b)representation that the stockholder is a holder of record of stock of the Company entitled to vote at such meeting and intends to appear in person or by proxy at the meeting to nominate the person or persons specified in the notice; (c)a description of all arrangements or understandings between the stockholder and each nominee and any other person or persons (naming such person or persons) pursuant to which the nomination or nominations are to be made by the stockholder; (d)such other information regarding each nominee proposed by such stockholder as would be required to be included in a proxy statement filed pursuant to the proxy rules of the SEC; and (e)the consent of each nominee to serve as a director of the Company if so elected.The presiding officer of the meeting may refuse to acknowledge the nomination of any person not made in compliance with the foregoing procedure.Stockholder nominations submitted in accordance with the requirements of the Bylaws will be forwarded to the Corporate Governance and Nominating Committee.See "Proposal 1.Election of Directors – Nominating Procedures and Criteria and Board Diversity." Cost of Solicitation of Proxies This Proxy solicitation is made by the Board, and the Company will bear the costs of this solicitation, including the expense of preparing, assembling, printing and mailing this Proxy Statement and any other material used in this solicitation of Proxies.The solicitation of Proxies will be made by mail and may be supplemented by telephone or other personal contact to be made without special compensation by officers and regular employees of the Company.If it should appear desirable to do so to ensure adequate representation at the Meeting, officers and regular employees may communicate with Stockholders, banks, brokerage houses, custodians, nominees and others, by telephone, facsimile or e-mail, or in person, to request that Proxies be furnished.No additional compensation will be paid for these services.The Company will furnish copies of solicitation materials to banks, brokerage houses and other custodians, nominees and fiduciaries to be forwarded to the beneficial owners of Common Stock held in their names.The Company will reimburse banks, brokerage houses and other custodians, nominees and fiduciaries for their reasonable expenses in forwarding proxy materials to the beneficial owners. Other Business As of the date of this Proxy Statement, the Board knows of no business to be presented for consideration at the Meeting other than as stated in the Notice of Annual Meeting of Stockholders.If, however, other matters are properly brought before the Meeting, including a motion to adjourn the Meeting to another time or place in order to solicit additional proxies in favor of the recommendations of the Board, the Proxyholders intend to vote the shares represented by the Proxies on such matters in accordance with the recommendation of the Board, and the authority to do so is included in the Proxy.Such authorization includes the authority to appoint a substitute nominee or nominees to the Board's nominees identified herein where death, illness or other circumstances arise which prevent any such director nominee from serving in such position and to vote such Proxy for such substitute nominee. -5- Householding Information Some banks, brokers and other nominee record holders may be participating in the practice of "householding."This means that only one copy of the proxy materials may have been sent to multiple stockholders in a household.We will promptly deliver a separate copy to a stockholder upon written or oral request to the Company's Secretary at One Sport Chalet Drive, La Canãda, California 91011 or (818) 949-5300.To receive separate copies of the notice in the future, or if a stockholder is receiving multiple copies and would like to receive only one copy for the household, the stockholder should contact his or her bank, broker or other nominee record holder, or may contact the Company's Secretary at the above address. Security Ownership of Principal Stockholders and Management The following table sets forth as of the Record Date certain information relating to the ownership of the Common Stock by (i)each person known by the Company to be the beneficial owner of more than five percent of the outstanding shares of any class of the Common Stock (other than depositories), (ii)each of the Company's directors and nominees, (iii)each of the Named Executive Officers (as defined below) and (iv) all of the Company's executive officers and directors as a group. Class A Common Stock Class B Common Stock % of Total Voting Name and Address (1) Shares (2) % of Class (3) Shares (2) % of Class (3) Power (4) John R. Attwood (5) * * * Rachel C. Glaser (6) * * * Donald J. Howard (7) * * * Eric S. Olberz (8) * * * Randall G. Scoville (6) * * * Kevin J. Ventrudo (9) * * * Craig L. Levra (10) Howard K. Kaminsky (11) Dennis D. Trausch (12) Thomas H. Tennyson (13) * * * Tim A. Anderson (14) * * Irene Olberz (15) Wedbush, Inc. (16) * Dimensional Fund Advisors L.P. (17) * Directors and executive officers as a group (11 persons) (18) * Less than 1% The address of each executive officer and director is in care of the Company, One Sport Chalet Drive, La Cañada, California 91011.The address of Wedbush, Inc. is 1000 Wilshire Boulevard, Los Angeles, California 90017.The address of Dimensional Fund Advisors L.P. is Palisades West, Building One, 6300 Bee Cave Road, Austin, Texas 78746. Except as may be set forth below and subject to applicable community property laws, each such person has the sole voting and investment power with respect to the shares of Common Stock owned. (Footnotes continued on next page) -6- (Footnotes continued from prior page) Based on 12,414,490 shares of ClassA Common Stock and 1,775,821 shares of ClassB Common Stock outstanding on the Record Date.Under Rule 13d-3 of the Securities Exchange Act of 1934, certain shares may be deemed to be beneficially owned by more than one person (if, for example, a person shares the power to vote or the power to dispose of the shares).In addition, shares are deemed to be beneficially owned by a person if the person has the right to acquire the shares (for example, upon exercise of an option) within 60 days of the date as of which the information is provided.In computing the percentage ownership of any person, the amount of shares outstanding is deemed to include the amount of shares beneficially owned by such person (and only such person) by reason of these acquisition rights.The amount of shares beneficially owned by such person by reason of these acquisition rights is not deemed outstanding for the purpose of calculating the percentage ownership of any other person.As a result, the percentage of outstanding shares of any person as shown in this table does not necessarily reflect the person's actual ownership or voting power with respect to the number of shares of Common Stock actually outstanding at the Record Date. Based on 1/20th of one vote for each share of ClassA Common Stock and one vote for each share of ClassB Common Stock. Includes 22,250 shares of ClassA Common Stock and 1,750 shares of ClassB Common Stock issuable upon the exercise of stock options which first become exercisable on or before August21, 2012. Includes 4,000 shares of ClassA Common Stock issuable upon the exercise of stock options which first become exercisable on or before August21, 2012 Includes 31,000 shares of ClassA Common Stock and 3,000 shares of ClassB Common Stock issuable upon the exercise of stock options which first become exercisable on or before August21, 2012. Includes 13,500 shares of ClassA Common Stock and 500 shares of ClassB Common Stock issuable upon the exercise of stock options which first become exercisable on or before August21, 2012.Excludes 7,676,439 shares of Class A Common Stock and 105,565 shares of Class B Common Stock held by the Olberz Trusts, of which Irene Olberz and EricS. Olberz are co-trustees. Includes 12,000 shares of ClassA Common Stock issuable upon the exercise of stock options which first become exercisable on or before August22, 2012.Excludes 4,000 shares of ClassA Common Stock issuable upon the exercise of stock options which first become exercisable after that date. Includes 329,000 shares of ClassA Common Stock issuable upon the exercise of stock options which first become exercisable on or before August21, 2012.Excludes 16,000 shares of ClassA Common Stock issuable upon the exercise of stock options which first become exercisable after that date.791,435 shares of Class B Common Stock are pledged as collateral for a loan used to pay Mr. Levra’s income taxes resulting from the 2005 recapitalization plan and for subsequent purchases of ClassB Common Stock. Includes 94,000 shares of ClassA Common Stock and 1,000 shares of ClassB Common Stock issuable upon the exercise of stock options which first become exercisable on or before August21, 2012.Excludes 23,000 shares of ClassA Common Stock issuable upon the exercise of stock options which first become exercisable after that date. Includes 189,001 shares of ClassA Common Stock and 7,250 shares of ClassB Common Stock issuable upon the exercise of stock options which first become exercisable on or before August21, 2012.Excludes 23,000 shares of ClassA Common Stock issuable upon the exercise of stock options which first become exercisable after that date. (Footnotes continued on next page) -7- (Footnotes continued from prior page) Includes 117,000 shares of Class A Common Stock issuable upon the exercise of stock options which first become exercisable on or before August21, 2012.Excludes 33,000 shares of ClassA Common Stock issuable upon the exercise of stock options which first become exercisable after that date. Includes 131,126 shares of ClassA Common Stock and 7,250 shares of ClassB Common Stock issuable upon the exercise of stock options which first become exercisable on or before August21, 2012.Excludes 23,000 shares of ClassA Common Stock issuable upon the exercise of stock options which first become exercisable after that date. Consists of shares held by the Olberz Trusts, of which Irene Olberz and EricS. Olberz are co-trustees.7,676,439 shares of Class A Common Stock and 105,565 shares of Class B Common Stock are pledged as collateral for a loan used in conjunction with a real estate construction project. Based on information contained in a Schedule 13G/A filed with the SEC on February 14, 2012, by Wedbush, Inc., Edward W. Wedbush and Wedbush Securities, Inc. as joint filers.Wedbush, Inc. owns all of the shares of Wedbush Securities, Inc.Edward W. Wedbush is the chairman and owns a majority of the shares of Wedbush, Inc. and is the President of Wedbush Securities, Inc.Wedbush, Inc. states that it has sole voting power and sole dispositive power over 656,712 shares of Class A Common Stock, shared voting power over 1,051,780 shares of Class A Common Stock and shared dispositive power over 1,125,930 shares of Class A Common Stock.Mr. Wedbush states that he has sole voting power and sole dispositive power over 306,095 shares of Class A Common Stock, shared voting power over 1,051,780 shares of Class A Common Stock and shared dispositive power over 1,125,930 shares of Class A Common Stock.Wedbush Securities, Inc. states that it has sole voting power and sole dispositive power over 88,973 shares of Class A Common Stock, shared voting power over 1,051,780 shares of Class A Common Stock and shared dispositive power over 1,125,930 shares of Class A Common Stock.Mr. Wedbush disclaims beneficial ownership of the Class A Common held by Wedbush, Inc. or Wedbush Securities, Inc. Based on information contained in a Schedule 13G/A filed with the SEC on February 13, 2012 by Dimensional Fund Advisors L.P. as an investment manager, advisor or sub-advisor of certain investment companies, trusts and accounts.Dimensional Fund Advisors L.P. states that it has sole voting power over 629,647 shares of ClassA Common Stock and sole dispositive power over 633,384 shares of ClassA Common Stock.Dimensional Fund Advisors L.P. disclaims beneficial ownership of the Class A Common Stock held by these investment companies, trusts and accounts. Includes 946,877 shares of ClassA Common Stock and 20,750 shares of ClassB Common Stock issuable upon the exercise of stock options which first become exercisable on or before August21, 2012.Excludes 122,000 shares of ClassA Common Stock issuable upon the exercise of stock options which first become exercisable after that date. -8- PROPOSAL 1 ELECTION OF DIRECTORS Directors and Executive Officers The Bylaws of the Company provide that the number of directors of the Company shall be fixed from time to time by the Board, but shall not be less than three.The number of directors currently is seven.The Certificate of Incorporation provides that each director shall be elected at each annual meeting of stockholders to hold office until the next annual meeting of stockholders and until his or her successor shall have been duly elected and qualified, subject to his or her earlier death, resignation, disqualification or removal. The Certificate of Incorporation provides that each holder of ClassA Common Stock shall be entitled to 1/20th of one vote, in person or by proxy, for each share of such class standing in his or her name in the election of directors, and each holder of ClassB Common Stock shall be entitled to one vote, in person or by proxy, for each share of such class standing in his or her name in the election of directors.At the Meeting, the holders of ClassA Common Stock shall vote as a separate class for the election of one director (the "ClassA Director"), and the holders of the ClassA Common Stock and the holders of the ClassB Common Stock shall vote together as a single class for the election of all other directors. The Board has nominated JohnR. Attwood, Rachel C. Glaser, CraigL. Levra, DonaldJ. Howard, EricS. Olberz, RandallG. Scoville and KevinJ. Ventrudo for election as directors at the Meeting, each to hold office until the next annual meeting of stockholders and until his or her successor shall have been duly elected and qualified, subject to his or her earlier death, resignation, disqualification or removal.The Board has nominated Mr.Attwood for election as the ClassA Director. Each nominee currently is a director and has indicated his or her willingness to serve.Unless otherwise instructed, the Proxyholders will vote the Proxies received by them for the nominees of the Board.If any nominee is unable or unwilling to serve as a director at the time of the Meeting or any adjournment or postponement thereof, the Proxies will be voted for such other nominee(s) as shall be designated by the current Board to fill any vacancy.The Company has no reason to believe that any nominee will be unable or unwilling to serve if elected as a director. The Company's Bylaws set forth certain requirements for stockholders wishing to nominate director candidates directly for consideration by the stockholders.See "General Information – Procedures for Stockholder Nominations" above.Stockholders have not proposed any candidates for election at the Meeting. THE BOARD UNANIMOUSLY RECOMMENDS A VOTE "FOR" THE ELECTION OF THE BOARD'S NOMINEES. None of the directors, nominees for director or executive officers were selected pursuant to any arrangement or understanding, other than with the directors and executive officers of the Company acting within their capacity as such.Except as set forth below, there are no family relationships among directors or executive officers of the Company and no directorships are now, or in the past five years have been, held by any director in a company which has a class of securities registered pursuant to Section12 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), or subject to the requirements of Section15(d) of the Exchange Act or any company registered as an investment company under the Investment Company Act of 1940.Officers serve at the discretion of the Board. The following table sets forth certain information with respect to the nominees and executive officers of the Company as of the Record Date.An asterisk (*) by the name of a nominee indicates that the Board has determined that the nominee is "independent" under the rules of the Nasdaq Stock Market ("Nasdaq"). -9- Name Age Position John R. Attwood* 82 Director and a member of the Compensation Committee since 1993, Chairman of the Compensation Committee from 1993 until 2011, and a member of the Audit Committee from 1993 until 2001.Mr.Attwood was the President of Attwood Enterprises, a consulting business from 1988 until 2008.He was the Chairman of Coca-Cola Bottling of Los Angeles and a Senior Vice President and a Group President of Beatrice Companies, Inc., the parent company of Coca-Cola Bottling of Los Angeles, until his retirement in 1986.He received a Bachelors Degree in Business Administration from California State University, Los Angeles. With his extensive tenure and senior executive positions with Coca-Cola Bottling of LosAngeles and Beatrice Companies, Inc., Mr.Attwood brings to the Board extensive experience in marketing consumer products, operations and business organization and management. Rachel C. Glaser* 50 Director and a member of the Audit Committee and the Corporate Governance and Nominating Committee since 2010.Ms.Glaser is currently the Chief Financial Officer for Move, Inc. (NASDAQ: MOVE), an online network of websites for real estate search, finance, and moving and home enthusiasts.From 2008 to 2011, Ms. Glaser was Chief Operating Officer and Chief Financial Officer for MyLife.com, a subscription-based people search business.From 2005 to 2008, Ms. Glaser was the Senior Vice President of Finance at Yahoo! Inc. (NASDAQ: YHOO), a global internet services provider.From 1986 to 2005, Ms. Glaser held positions of increasing responsibility at The Walt Disney Company (NYSE:DIS), a media and entertainment company, and was Vice President of Operations and Business Planning for the Consumer Products group at the time of her departure.Ms. Glaser received a Bachelors Degree in Psychology from the University of California at Berkeley and a Masters Degree in Business Administration from the University of Southern California. With her 29 years of experience in a wide variety of leadership positions, during which she had significant experience in the consumer sector, together with her service as a senior operations or finance officer of multiple internet companies, Ms. Glaser provides the Board with extensive experience in online business, finance, and accounting. -10- Name Age Position Craig L. Levra 53 Chairman of the Board since 2001, director since 1998, President since 1997, Chief Operating Officer from 1997 until 1999 and Chief Executive Officer since 1999.Prior to joining the Company, Mr.Levra was employed by The Sports Authority, then the nation's largest sporting goods retailer.During his five-year tenure with that company, he held positions of increasing responsibility in merchandising and operations and was Vice President of Store Operations at the time of his departure.Mr.Levra received a Bachelors Degree and a Masters Degree in Business Administration from the University of Kansas.Mr. Levra currently serves on the Boards of Directors of the National Retail Federation, Junior Achievement of Southern California, the Southern California Committee for the Olympic Games and the Los Angeles Sports and Entertainment Commission. With his executive experience with The Sports Authority and 15years as the principal operating officer of the Company, Mr.Levra brings to the Board extensive experience in sporting goods retailing in general and in the markets, customers, vendors and communities with which the Company does business.His service with numerous community organizations also provides him insight into the needs, aspirations and trends of the Company's markets.Mr.Levra's leadership of management's aggressive response to the severe and persistent macroeconomic downturn has provided him a unique understanding of the Company's business for use in aligning the Company's strategy to developing trends in macroeconomic conditions and the Company's industry. Donald J. Howard* 66 Director since 2004, a member of the Compensation Committee since 2004, the Corporate Governance and Nominating Committee since 2005 and the Audit Committee from 2007 until 2010, and the Chairman of the Compensation Committee since April 2011.Mr. Howard currently is Executive Vice President of Fritz Duda Company, a diversified real estate investment and development company.From 1998 until joining Fritz Duda Company in 2008, he was a Partner and Senior Vice President, Development of Marketplace Properties, a shopping center development company.He served as Senior Vice President, Development of Donahue Schriber, a Southern California mall development company, from 1997 until joining Marketplace Properties in 1998, and as Senior Vice President, Real Estate/Construction of The Vons Companies, Inc., a leading grocery store chain, from 1994 to 1997.Mr. Howard has been employed in the development, construction and management of retail properties in Southern California since 1974.He received a Bachelors Degree in Business Administration from the University of Southern California. With his 38 years of experience in the development, construction and management of retail properties in Southern California, Mr.Howard is an invaluable resource to management with respect to managing the Company's real estate assets. -11- Name Age Position Eric S. Olberz 49 Director since 1992, a member of the Compensation Committee from 1992 until 2004, and a member of the Audit Committee from 1992 until 2001.Mr.Olberz is the Chief Financial Officer of several real estate corporations controlled by the Olberz Family Trusts. He was employed as a staff accountant with BDO/Nation Smith Hermes Diamond-Accountants & Consultants from 2000 to 2002.Mr.Olberz worked primarily with the firm's family office group, providing wealth management services for high net worth individuals.From 1999 to 2000, he was employed as a staff auditor with Moreland & Associates.Mr.Olberz was President and owner of Camp 7, Inc., a soft goods manufacturing operation located in Santa Ana, California, from 1995 to 1996 and Vice Chairman of the Company from 1994 to 1995, Vice President from 1984 to 1994 and Secretary from 1992 to 1995.Mr.Olberz resigned as an officer and employee of the Company concurrently with Camp 7, Inc.'s acquisition of the Company's soft goods manufacturing operations in 1995.Mr.Olberz received a Bachelors Degree with an emphasis in accounting from National University and is a Certified Public Accountant.Mr.Olberz is the son of Irene and Norbert Olberz, the co-founders of the Company. With 11 years as an accountant, 11 years as an executive of the Company and nine years operating Camp7, Inc., Mr.Olberz provides the Board with accounting and operational expertise and an intimate knowledge of the Company's operations. Randall G. Scoville* 51 Director, Chairman of the Audit Committee and a member of the Compensation Committee since 2010.Mr. Scoville was, from 1995 to 1999 and from 2005 to current, the Chief Accounting Officer and Senior Vice President of International Operations for Unified Grocers, Inc., a $4billion cooperative that provides distribution, manufacturing, financial and insurance services to supermarkets and other retailers in the western United States.Prior to Unified Grocers, Inc., Mr. Scoville was Chief Financial Officer of Cardenas Markets, Inc., a supermarket chain, from 2003 to 2005, Coastal Pacific Acquisition Company, an asset holding company, from 2002 to 2003, and Trader Joe's, a specialty retailer, from 1999 to 2002.Between 1992 and 1995, he was the Director of Planning and Analysis for Food 4 Less Supermarkets, Inc./Ralphs Grocery Company, a supermarket chain.From 1983 to 1992, Mr. Scoville was employed by KPMG Peat Marwick and was a Senior Manager in the audit department at the time of his departure.Mr. Scoville is a Certified Public Accountant and a board member of California Shopping Cart Retrieval Corporation, a wholly owned subsidiary of California Grocers Association.Mr. Scoville received a Bachelors Degree in Business Economics from the University of California, Santa Barbara. With his 29 years of experience in a wide variety of leadership positions, during which he had significant experience in the consumer sector, together with his service as the Chief Financial Officer of retail companies, Mr. Scoville provides the Board with extensive experience in Sarbanes Oxley Act of 2002 compliance, accounting, finance and global retail operations. -12- Name Age Position Kevin J. Ventrudo* 53 Director, Chairman of the Corporate Governance and Nominating Committee and a member of the Audit Committee since 2009, and a member of the Compensation Committee from 2009 until 2010.From 2006 to 2007, Mr. Ventrudo currently is Chief Operating Officer of HighPoint Associates a consulting and business advisory firm. From 2006 until joining HighPoint in 2012, he was engaged in the provision of independent consulting and financial advisory services.From 2004 through 2006, he served as Managing Partner of Investment Homes International, a real estate concern.From 2003 to 2004, he served as Chief Executive Officer of Woodstone Consulting Company, a consulting firm focused on improving individual and organizational effectiveness.He previously served as a Managing Director of SG Cowen Securities Corporation from 1998 to 2001, a Managing Director of Smith Barney from 1994 to 1998, a Managing Director of Sutro & Co. Incorporated from 1991 to 1994, the Chief Financial Officer of L.A. Gear, Inc., a footwear and apparel company, from 1990 to 1991, and a Vice President of Merrill Lynch Capital Markets from 1985 to 1990.Mr.Ventrudo received a Bachelors Degree in economics from Yale University and a Masters Degree in Business Administration from Stanford Graduate School of Business. Mr. Ventrudo's 16 years in the investment banking industry, during which he had significant experience with clients in the retail, apparel and consumer sectors, together with hisservice as the Chief Financial Officer of a leading footwear manufacturer and hisentrepreneurial experience, including time heading a consulting firm focusing on organizational effectiveness, provides the Board with extensive experience in finance and accounting, strategy and organizational effectiveness. Howard K. Kaminsky 54 Chief Financial Officer since joining the Company in 1985, Executive Vice President – Finance since 2000 and Secretary since 1995.Mr.Kaminsky served as Vice President – Finance from Januaryto April1997, Senior Vice President – Finance from 1997 to 2000 and Treasurer from 1992 to 1997.Prior to joining the Company, Mr.Kaminsky was employed in the auditing division of Ernst & Young LLP where he became a Certified Public Accountant.He received a Bachelors Degree in Business Administration from California State University, Northridge.Mr. Kaminsky is a member of Financial Executives International. Dennis D. Trausch 63 Executive Vice President – Growth and Development since 2002 and Executive Vice President – Operations from 1988 until 2002.Since joining the Company in 1976, Mr. Trausch has served in various positions starting as a salesperson and assuming positions of increasing responsibility in store and Company operations.Mr.Trausch is currently responsible for real estate, lease negotiations, facilities, construction, logistics and the distribution center.He majored in Mathematics at Glendale College.Mr.Trausch has been a member of the International Council of Shopping Centers since 1990. -13- Name Age Position Thomas H. Tennyson 52 Executive Vice President and Chief Merchandising Officer since joining the Company in 2008.Mr. Tennyson has more than 27 years of experience with department and specialty retail stores.He served as Senior Vice President and General Merchandise Manager of Mervyns Department Stores from 2005 until joining the Company, and from 2004 to 2005 as Vice President, Divisional Merchandise Manager of Galyan's Trading Company which was acquired by Dick's Sporting Goods in 2004.From 1999 to 2004, Mr.Tennyson held positions of increasing responsibility with Kohl's Department Stores and was Vice President, Divisional Merchandise Manager at the time of his departure.From 1984 to 1999, he held various management positions with the Department Store Division of Dayton-Hudson Corporation.Mr. Tennyson received a Bachelors Degree in Retail Merchandising from the University of Wisconsin-Stout. Tim A. Anderson 52 Executive Vice President – Retail Operations, Loss Prevention and Specialty Services since January 2011, Executive Vice President – Retail Operations from June2010 to January 2011, Senior Vice President – Retail Operations from 2007 to 2010, Vice President – Retail Operations from 2003 to 2007 and Director of Store Operations from 2002 to 2003.Mr. Anderson is responsible for store operations, store employees and specialty services.He was employed by Vans Incorporated, a national apparel and footwear retailer, as Director of Retail Operations from 1998 until joining the Company.Prior to Vans Incorporated, Mr.Anderson held various positions with national retailers such as Gap, Inc. and Limited Brands.He majored in Communications at Iowa Central. Committees of the Board The Board has a standing Audit Committee, Compensation Committee and Corporate Governance and Nominating Committee.Each committee consists of two or more directors who serve at the discretion of the Board.Each member of each committee is "independent" as defined under the applicable rules of Nasdaq, and each member of the Audit Committee is "independent" as defined under the applicable rules of the SEC and possesses the qualifications required by Nasdaq. Audit Committee.The Audit Committee currently consists of Mr.Scoville, who serves as the chairman of the committee, and Ms.Glaser and Mr. Ventrudo.The purpose of the Audit Committee is to assist the Board in fulfilling its oversight responsibilities regarding (i)the Company's accounting and system of internal controls, (ii)the quality and integrity of the Company's financial reports, (iii) the Company's compliance with legal and regulatory requirements, and (iv)the independence and performance of the Company's independent registered public accounting firm.The Board has determined that Mr.Scoville qualifies as an "audit committee financial expert" as defined under the rules of the SEC. -14- Compensation Committee.The Compensation Committee currently consists of Mr.Howard, who serves as the chairman of the committee, and Messrs.Attwood and Scoville.The purpose of Compensation Committee is to help to ensure that (i)the executive officers of the Company are compensated in a manner consistent with the compensation strategy of the Company determined by the Board, (ii)the treatment of all executive officers is in an equitable and consistent manner, (iii)the Company maintains the ability to recruit and retain qualified executive officers, and (iv)the requirements of the appropriate regulatory bodies are met.The committee also administers the Company's 1992 Incentive Award Plan (the "1992 Plan"), Employee Incentive Plan, Bonus Plan, Employment Retirement Savings Plan (the "401(k) Plan"), and 2004 Equity Incentive Plan (the "2004 Plan"). Corporate Governance and Nominating Committee.The Corporate Governance and Nominating Committee currently consists of Mr.Ventrudo, who serves as the chairman of the committee, and Ms.Glaser and Mr.Howard.The principal purposes of the Corporate Governance and Nominating Committee are to help ensure that (i)the Board is appropriately constituted to meet its fiduciary obligations to the stockholders and the Company, and (ii)the Company has followed and continues to follow appropriate governance standards.To carry out its purposes, the committee (i)identifies individuals qualified to become members of the Board, consistent with criteria approved by the Board, (ii)recommends the director nominees to be selected by the Board for the next annual meeting of stockholders, (iii)develops and recommends to the Board corporate governance principles applicable to the Company, and (iv)oversees the evaluation of the Board and management.For further information concerning the criteria and procedures for selecting director nominees, see "Nominating Procedures and Criteria and Board Diversity" below. Charters of the Committees.Each standing committee of the Board has recommended, and the Board has adopted, and may amend from time to time, a written charter, a copy of which is available on the Company's website at sportchalet.com under "About Us – Investor Relations – Corporate Governance." Meetings of the Board and Committees The Board held six meetings during the fiscal year ended April1, 2012.The Audit Committee held four meetings, the Compensation Committee held six meetings, and the Corporate Governance and Nominating Committee held five meetings, during the fiscal year ended April1, 2012.Each person who was a director of the Company or a member of a committee of the Board was present for at least 75% of the meetings of the Board and all such committees held during the fiscal year ended April1, 2012. It is the policy of the Company to require members of the Board to attend the annual meeting of stockholders, if practicable.Each director attended the 2011 annual meeting of stockholders. Board Leadership Structure The Chairman of the Board conducts each Board meeting and sets the agenda of each Board meeting after consulting with members of the Board and management.The Chairman of the Board also has the responsibility of establishing effective communication with the Company's stakeholders, including stockholders, employees, customers, communities, suppliers and creditors. Although the Board has no policy regarding the separation of the position of the Chairman of the Board and the position of the Chief Executive Officer of the Company, each position has been held by the same person for substantially the entire history of the Company.The Board currently believes that having a single person hold the position of the Chairman of the Board and the Chief Executive Officer of the Company is the best solution to govern the Company efficiently because it (1)provides each director with immediate and regular access to the principal operating officer of the Company, (2)provides the Chief Executive Officer with direct and unfiltered communication with each director, (3)eliminates the costs associated with maintaining an independent office of the Chairman of the Board, and (4)encourages the chair of each Board committee and each individual director to take a more hands-on approach to the affairs of the Board than he or she might if there were an independent office of the Chairman directing Board affairs. -15- Risk Oversight The Board is responsible for overseeing the Company's risk management process by (i)overseeing the Company's efforts to align its management of risks with its strategic objectives, (ii)overseeing the establishment and implementation of a risk oversight framework, and (iii)reviewing the effectiveness of the risk oversight framework in the identification, assessment, monitoring, management and disclosure of significant risks.The Company's risk management process is intended to provide reasonable assurance that procedures are in place to identify, assess, monitor, manage and disclose risks that may have a material adverse effect on the achievement of the Company's strategic objectives. Nominating Procedures and Criteria and Board Diversity Among its functions, the Corporate Governance and Nominating Committee considers and approves nominees for election to the Board.In addition to the candidates proposed by the Board or identified by the committee, the committee considers candidates for director suggested by stockholders, provided such recommendations are made in accordance with the procedures set forth in the Bylaws and described under "General Information – Procedures for Stockholder Nominations" above.Stockholder recommendations that comply with these procedures will constitute valid nominations and will receive the same consideration that the committee's nominees receive.Stockholders have not proposed any candidates for election at the Meeting. Essential criteria for all candidates considered by the Corporate Governance and Nominating Committee include the following: · integrity and ethical behavior; · maturity; · management experience and expertise; · independence and diversity of thought; · broad business or professional experience that complements that of other directors; · an understanding of business and financial affairs and the complexities of business organizations; · the ability to actively participate in Board and committee activities; and · the ability to work professionally and effectively with other directors and management. In evaluating candidates for certain Board positions, the committee evaluates additional criteria, including the following: · financial or accounting expertise; · experience in the Company's industry; · business and other experience relevant to public companies of a size comparable to the Company; and · experience in investment banking, commercial lending or other financing activities. -16- In selecting director nominees, the committee evaluates the general and specialized criteria set forth above, identifying the relevant specialized criteria prior to commencement of the recruitment process, considers previous performance if the candidate is a candidate for re-election, and generally considers the candidate's ability to contribute to the success of the Company. The Corporate Governance and Nominating Committee believes that the Board should include individuals with a broad range of relevant professional expertise, experience and education and reflect the diversity and cultural and geographical perspectives of the Company's employees, customers and suppliers. The Board's nominees for the Meeting have been recommended by the Corporate Governance and Nominating Committee, and have been selected by the full Board. Communications with Directors Stockholders may communicate with the chair of the Audit Committee, the Compensation Committee, or the Corporate Governance and Nominating Committee, or with the independent directors individually or as a group, by writing to any such person or group c/o the Secretary of the Company, at the Company's office at One Sport Chalet Drive, LaCañada, California91011. Communications are distributed to the Board, or to any individual director, depending on the facts and circumstances set forth in the communication.In that regard, the Board has requested that certain items that are unrelated to the duties and responsibilities of the Board should be excluded, including the following:junk mail and mass mailings; product complaints; product inquiries; new product suggestions; resumes and other forms of job inquiries; surveys; and business solicitations or advertisements.In addition, material that is unduly hostile, threatening, illegal or similarly unsuitable will not be distributed, with the provision that any such communication that is not distributed will be made available to any independent director upon request. Communications that include information better addressed by the complaint hotline supervised by the Audit Committee will be delivered to the hotline. Compensation of Directors The following table sets forth the compensation paid to our non-employee directors for their service in fiscal 2012. Name Fees Earned or Paid in Cash ($) Stock Awards ($) Option Awards Non-Equity Incentive Plan Compensation ($) Changes in Pension Value and Nonqualified Deferred Compensation Earnings ($) All Other Compensation ($) Total ($) (a) (b) (c) (d) (e) (f) (g) (h) John R. Attwood Rachel C. Glaser Donald J. Howard Eric S. Olberz Randall G. Scoville Kevin J. Ventrudo These amounts reflect the value determined by the Company for accounting purposes for these awards and do not reflect whether each director has actually realized benefit from the awards.The value of the equity awards in columns (Footnotes continued on next page) -17- (Footnotes continued from prior page) d and h is based on the aggregate grant date fair value calculated in accordance with FASB ASC Topic 718, without regard to the estimate of forfeitures related to service-based vesting conditions.Amounts reported for stock options are determined using the Black-Scholes option pricing model.This model was developed to estimate the fair value of traded options, which have different characteristics than employee stock options, and changes to the subjective assumptions used in the model can result in materially different fair value estimates.See Note 2 to the Company's audited financial statements for the fiscal year ended April1, 2012, included in the Company's Annual Report on Form 10-K filed with the SEC on June 8, 2012, for a discussion of the relevant assumptions used in calculating grant date fair value. Directors who are employees of the Company are compensated as officers of the Company and receive no separate compensation for serving as directors.Non-employee directors receive an annual retainer of $22,500 plus $900 for each Board or committee meeting attended during the fiscal year.The chair of the Audit Committee receives an additional $1,800 for each Audit Committee meeting attended, and the other committee chairs receive an additional $900 for each meeting of their respective committees attended.Directors also receive reimbursement of expenses incurred in attending meetings.The Board may modify such compensation in the future. On the date of each annual meeting of stockholders each non-employee director currently is granted options under the 2004 Plan to purchase 2,000 shares of Class A Common Stock at the fair market value on the date of grant.All options are fully vested upon grant and expire ten years from the date of grant.See "Narrative to Summary Compensation Table and Grants of Plan Based Awards Table – 2004 Equity Incentive Plan." Compensation Committee Interlocks and Insider Participation The Compensation Committee currently consists of Messrs. Howard (Chairman), Attwood and Scoville. No member of the Compensation Committee has served as one of the Company’s officers or employees at any time.None of the executive officers serves as a member of the board of directors or compensation committee of any other company that has one or more executive officers serving as a member of our Board or Compensation Committee. Code of Conduct The Company has adopted a Code of Conduct applicable to all directors, officers and employees of the Company.A copy of the Code of Conduct is available on the Company's website, sportchalet.com under "About Us – Investor Relations – Corporate Governance."The Company intends to disclose future amendments to, or waivers from, certain provisions of the Code of Conduct applicable to our Chief Executive Officer and senior financial executives on our website within four business days following the date of such amendment or waiver. Audit Committee Report The Report of the Audit Committee of the Board of Directors shall not be deemed incorporated by reference by any general statement incorporating by reference this Proxy Statement into any filing under the Securities Act of 1933 or under the Securities Exchange Act of 1934, except to the extent that the Company specifically incorporates this information by reference, and shall not otherwise be deemed filed under such Acts. REPORT OF THE AUDIT COMMITTEE The Board maintains an Audit Committee comprised of three of the Company's directors.Each member of the Audit Committee meets the independence and experience requirements of the Nasdaq Stock Market and the independence requirement of the SEC.Mr. Scoville qualifies as an “audit committee financial expert” as defined under the rules of the SEC.The Audit Committee assists the Board in monitoring the accounting, auditing and financial reporting practices of the Company. -18- Management is responsible for the preparation of the Company's financial statements and financial reporting process, including its system of internal controls.In fulfilling its oversight responsibilities, the Audit Committee: · Reviewed and discussed with management the audited financial statements contained in the Company's Annual Report on Form 10-K for fiscal 2012; and · Obtained from management their representation that the Company's financial statements have been prepared in accordance with accounting principles generally accepted in the United States. The Company's independent registered public accounting firm is responsible for performing an audit of the Company's financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States) and expressing an opinion on whether the Company's financial statements present fairly, in all material respects, the Company's financial position and results of operations for the periods presented and conform with accounting principles generally accepted in the United States.In fulfilling its oversight responsibilities, the Audit Committee: · Discussed with the independent registered public accounting firm the matters required to be discussed by Statement on Auditing Standards No.61, as amended ("Communication with Audit Committees"); · Reviewed and discussed with the independent registered public accounting firm the written disclosures and the letter from the independent registered public accounting firm required by the Public Company Accounting Oversight Board as currently in effect; and · Reviewed and discussed with the independent registered public accounting firm whether the rendering of the non-audit services provided by them to the Company during fiscal 2012 was compatible with their independence. The Audit Committee operates under a written charter, which was adopted by the Board and is assessed annually for adequacy by the Audit Committee.The charter is available on the Company's website at sportchalet.com under "About Us – Investor Relations – Corporate Governance." The Audit Committee held four meetings with the independent registered public accounting firm during fiscal 2012, in each case with and without management present.In performing its functions, the Audit Committee acts only in an oversight capacity.It is not the responsibility of the Audit Committee to determine that the Company's financial statements are complete and accurate, are prepared in accordance with accounting principles generally accepted in the United States or present fairly the results of operations of the Company for the periods presented or that the Company maintains appropriate internal controls.Nor is it the duty of the Audit Committee to determine that the audit of the Company's financial statements has been carried out in accordance with the standards of the Public Company Accounting Oversight Board (United States) or that the Company's registered public accounting firm is independent. Based upon the reviews and discussions described above, and the report of the independent registered public accounting firm, the Audit Committee has recommended to the Board, and the Board has approved, that the audited financial statements be included in the Company's Annual Report on Form 10-K for the fiscal year ended April1, 2012, for filing with the SEC. -19- The Audit Committee also has recommended, and the Board also has approved, the selection of Moss Adams LLP as the Company's independent registered public accounting firm for the fiscal year ending March31, 2013. Dated:May 31, 2012 THE AUDIT COMMITTEE Randall G. Scoville, Chairman Rachel C. Glaser Kevin J. Ventrudo Certain Relationships and Related Transactions Policy Regarding Related Person Transactions The Board has adopted a written policy which requires the Audit Committee to review and approve or ratify any transaction (a “related person transaction”) in which the Company was, or is to be, a participant and in which any director, executive officer, nominee for director or beneficial owner of more than 5% of the outstanding shares of Common Stock of the Company, or any immediate family member of any such person, has a direct or indirect material interest. The policy requires the following: · the Audit Committee shall review any proposed agreement or arrangement relating to a related person transaction or series of related person transactions, and any proposed amendment to any such agreement or arrangement; · the Audit Committee shall establish standards for determining whether the transactions covered by such proposed agreement or arrangement are on terms no less favorable to the Company than could be obtained from an unrelated third party (“fair to the Company”); · before the Company enters into any such proposed agreement or arrangement, and at least annually thereafter, the Company's accounting department shall report to the Audit Committee whether the transactions covered by such agreement or arrangement are fair to the Company under the standards established by the Audit Committee; · the Audit Committee shall not pre-approve, and shall make all reasonable efforts (taking into account the cost thereof to the Company) to cancel or cause to be renegotiated, any such agreement or arrangement which is not so determined to be fair to the Company; and · the Company will disclose any related person transactions required to be disclosed by the rules promulgated by the SEC, in the manner so required. Property Leases The Company leases from corporations controlled by Irene Olberz and Eric S. Olberz, the wife and son of the Company's founder, our corporate office in La Cañada and our stores in La Cañada (through July 7, 2011 when the shopping center was sold to an unrelated party), Huntington Beach and Porter Ranch, California.We have incurred rental expense under such leases of $2.4 million, $3.1 million and $3.2 million in fiscal years 2012, 2011 and 2010, respectively.The following table sets forth base rent for the remaining lives on these related leases (excluding options for renewal). -20- Related Party payment due by period (in thousands) Total Less than 1 year 2 years 3 years 4 years Management believes that the occupancy costs under the leases with corporations controlled by Irene Olberz and Eric S. Olberz are no higher than those which would be charged by unrelated third parties under similar circumstances. Compliance with Reporting Requirements of Section16 Under Section16(a) of the Exchange Act, the Company's directors, executive officers and any person holding ten percent or more of either class of the Common Stock are required to report their ownership of Common Stock and any changes in that ownership to the SEC and to furnish the Company with copies of such reports.Specific due dates for these reports have been established, and the Company is required to report in this Proxy Statement any failure to file on a timely basis by such persons.Based solely upon a review of copies of reports filed with the SEC, each person subject to the reporting requirements of Section16(a) has filed timely all reports required to be filed in fiscal 2012, except for Messrs.Attwood, Howard, Olberz, Scoville and Ventrudo and Ms.Glaser, each of whom filed one late Form4 in connection with the annual grant of stock options to non-executive directors in August 2011. PROPOSAL 2 RATIFICATION OF APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board, upon the recommendation of the Audit Committee, has ratified the selection of Moss Adams LLP to serve as the Company's independent registered public accounting firm for the fiscal year ending March 31, 2013. Although this appointment is not required to be submitted to a vote of the Stockholders, the Audit Committee believes it is appropriate as a matter of policy to request that the Stockholders ratify the appointment.If the Stockholders do not ratify the appointment, which requires the affirmative vote of a majority of the outstanding shares of Common Stock present, in person or by proxy, and entitled to vote on the proposal at the Meeting, the Board will consider the selection of another independent registered public accounting firm. THE BOARD UNANIMOUSLY RECOMMENDS A VOTE TO RATIFY THE APPOINTMENT OF MOSS ADAMS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, 2013. COMPENSATION DISCUSSION AND ANALYSIS Introduction This Compensation Discussion and Analysis explains the Company's compensation objectives and philosophy, as well as how and why (1)compensation decisions were made in fiscal 2012 for each person who served as the Company's principal executive officer or principal financial officer during fiscal 2012 and the Company's three other most highly compensated executive officers (collectively, the "Named Executive Officers") and (2)the base salaries of the Named Executive Officers were set for fiscal 2013.This section also explains how the compensation of the Named Executive Officers is aligned with the interests of the Company's stockholders and is intended to place in perspective the executive compensation information contained in the tables that follow this discussion. -21- During fiscal 2012, the Named Executive Officers were: · CraigL. Levra, Chairman of the Board, President and Chief Executive Officer; · HowardK. Kaminsky, Executive Vice President – Finance, Chief Financial Officer and Secretary; · Dennis D. Trausch, Executive Vice President – Growth and Development; · ThomasH. Tennyson, Executive Vice President and Chief Merchandising Officer; and · TimA. Anderson, Executive Vice President – Retail Operations, Loss Prevention and Specialty Services. The Compensation Committee Committee Members The Compensation Committee (the "Committee") consists of three directors, Donald J. Howard (Chairman), John R. Attwood and Randall G. Scoville.The Board has determined that each member of the Committee is "independent" as that term is defined under the rules of Nasdaq.The Committee meets as often as necessary to perform its duties and responsibilities.The Committee held seven meetings during fiscal 2012 including two executive sessions without management. Role of the Committee The Committee operates under a written charter approved by the Board.A copy of the charter is available at sportchalet.com under “About Us – Investor Relations – Corporate Governance.”The Committee's purpose is to: · review and approve corporate goals and objectives relevant to the compensation of the executive officers; · evaluate the performance of the executive officers in light of those goals and objectives; · determine and approve the compensation level of the executive officers based on this evaluation; and · make recommendations to the Board with respect to incentive compensation plans and equity-based plans. Compensation Objectives and Philosophy The objective of the Company's compensation program is to promote the profitability and growth of the Company for the benefit of its stockholders, employees, customers, suppliers, creditors, communities and other stakeholders. -22- The Company's general compensation philosophy is that compensation programs should be designed to attract, retain and motivate executives critical to the Company's long-term growth and profitability.This compensation consists primarily of base salaries, cash bonuses, equity awards and benefits.In support of this philosophy, the Committee believes that: · the total compensation of executives should be competitive (i.e., at approximately the 50th percentile) with the total compensation paid to executives with comparable duties by other companies in the Company's industry that are of similar size and performance; · the base salaries of executives generally should not exceed the median base salaries paid to executives with comparable duties by other companies in the Company's industry that are of similar size and performance; · bonus programs and equity incentive plans should motivate the executives to achieve specific strategic and performance objectives established by the Board; · upon the achievement of such objectives, bonuses and equity incentive awards should be adequate to compensate for base salaries which generally are below the median base salaries of other companies in the Company's industry that are of similar size and performance; and · bonuses and long-term equity incentive awards should serve to align the executive's interests with those of the Company's stockholders. Compensation Committee Process Annual Evaluation The Committee meets in executive session at the beginning of each fiscal year to (i)evaluate the performance of the executive officers, including the Named Executive Officers during the prior fiscal year; (ii)determine their annual bonuses, if any, for the prior fiscal year; (iii)establish their performance goals and objectives for the current fiscal year; (iv)set their base salaries, benefits and target cash bonuses, if any, for the current fiscal year; and (v) consider and approve any grants to them of equity incentive award.The Committee may meet from time to time during the year to assess the adequacy of executive compensation. For a discussion of the criteria used by the Committee to evaluate the performance of the Named Executive Officers in fiscal 2012, determine their bonuses for fiscal 2012, and approve any grants of equity incentive awards for fiscal 2012, see "Compensation Discussion and Analysis – How and Why Executive Compensation Decisions Were Made." For a discussion of the criteria used by the Committee to set the base salaries, benefits and target cash bonuses, if any, of the Named Executive Officers in fiscal 2013, see "Compensation Discussion and Analysis – 2013 Executive Compensation." Management's Role in Determining Executive Compensation The Committee determines the compensation of all the executive officers, including the Named Executive Officers.Craig L. Levra, the Chief Executive Officer, plays a role in the Committee's determination of executive compensation because he evaluates employee performance, recommends performance targets and objectives and recommends salary levels, bonuses, benefits, and equity incentive awards of the executive officers, other than himself. -23- Compensation Consultant The Committee's charter enables the Committee to retain a consulting firm to assist in the evaluation of executive compensation, and provides the Committee with the sole authority to approve the consulting firm's fees and other retention terms.In December2011, the Committee retained Frederic W. Cook & Co., Inc. and in April 2008 the Committee retained Oaktree Associates, Inc. to provide the Committee with information concerning the range of compensation paid to executives with comparable duties by other companies that are of similar size and performance and in similar industries as the Company.The Committee intends to update a compensation survey no more frequently than every third year because the Committee does not believe that executive compensation or comparable companies are likely to experience significant change any more frequently. Comparable Companies and Market Positioning The Committee periodically reviews data concerning the pay practices of retailers which emphasize sporting goods.Although this information provides the Committee with a general frame of reference, the Committee does not target the compensation of any Named Executive Officer at any specific percentile or within a specific range of the compensation paid by such sporting goods retailers. 2009 Survey.In reviewing and approving executive compensation for fiscal 2012, 2011 and 2010, the Committee considered the survey provided by Oaktree Associates, Inc. in 2008 (the "2009 Survey").The 2009 Survey included 14 retailers which emphasize sporting goods (the "Peer Group").In order to obtain a large enough sample of companies, companies with significantly greater revenue, net income, net profit margin and number of employees than the Company were included.This was considered appropriate given the Company’s market for potential employees.The 2009 Survey compared the compensation paid to the principal executive, financial, buying, operations, merchandizing and information officers of the companies in the Peer Group to that paid by the Company to its six most highly paid executives for fiscal 2007.In addition, the 2009 Survey compared the compensation paid to such officers by the Company for fiscal 2007 to that paid to the covered executives by the seven companies in the Peer Group nearest to the Company with respect to revenue, net income, net profit margin and number of employees (the "Comparable Companies").For the companies in the Peer Group, revenue ranged from $118 million to $5.75 billion, net income from a loss of $13 million to a profit of $251 million, net profit margin from a negative 1.4% to a positive 10.6%, and number of employees from 1,660 to 45,400.For the Comparable Companies, revenue ranged from $118 million to $911 million, net income from a loss of $13 million to a profit of $38 million, net profit margin from a negative 1.4% to a positive 7.4%, and number of employees from 1,660 to 9,500.All data concerning the companies in the Peer Group were based on their most recent SEC reports. The companies in the Peer Group were: Foot Locker Pacific Sunwear Big 5 Sporting Goods* Big Dog Holdings* Dick's Sporting Goods Columbia Sportswear Hibbett Sports* Zumiez* Cabela's Finish Line Citi Trends* Genesco Gander Mountain* Golfsmith International* *Indicates a Comparable Company. The 2009 Survey compares the cash compensation and the total compensation of the Company's executive officers to the comparable amounts paid by members of the Peer Group and the Comparable Companies."Cash compensation" is defined as the sum of base salary, cash bonus and all other cash compensation."Total compensation" is defined as the sum of cash compensation and the value of equity awards valued at the date of grant. -24- The results of the 2009 Survey showed that for the Company's fiscal 2007: · cash compensation of the Company's CEO was 4% greater than the median cash compensation paid by the Comparable Companies, and 10% less than the median cash compensation paid by the Peer Group; · cash compensation of the Company's four most highly paid executives (other than the CEO) ranged from 25% to 48% less than the median cash compensation paid by the Comparable Companies; · cash compensation of the Company's four most highly paid executives (other than the CEO) ranged from 37% to 57% less than the median cash compensation paid by the Peer Group; · total compensation of the Company's CEO was 10% less than the median total compensation paid by the Comparable Companies, and 38% less than the median total compensation paid by the Peer Group; · total compensation of the Company's four most highly paid executives (other than the CEO) ranged from 31% to 53% less than the median total compensation paid by the Comparable Companies; and · total compensation of the Company's four most highly paid executives (other than the CEO) ranged from 55% to 69% less than the median total compensation paid by the Peer Group. 2013 Survey.In reviewing and approving executive compensation for fiscal 2013, the Committee considered the executive compensation review provided by Frederic W. Cook & Co., Inc. in December 2011 (the "2013 Survey").The 2013 Survey included 20 small-cap retailers (the "Peer Group").In order to obtain a large enough sample of companies, companies with greater revenue and market capitalization than the Company were included; the Company ranked just below the 25th percentile.This was considered appropriate given the Company’s market for potential employees.The 2013 Survey compared the compensation paid by job function or if there was not a match, by pay rank of the officers of the companies in the Peer Group to that paid by the Company to its five most highly paid executives for fiscal 2011.For the companies in the Peer Group, revenue ranged from $190 million to $900 million, EBITDA from a loss of $45 million to a profit of $96 million, number of employees from 1,158 to 9,198 and market capitalization from $7 million to $922 million.All data concerning the companies in the Peer Group were based on their most recent SEC reports. The companies in the Peer Group were: Hibbett Sports West Marine Golfsmith International Cache Zumiez Hastings Entertainment Hancock Fabrics Christopher & Bank Corp. Big 5 Sporting Goods Build-A-Bear Workshop Marinemax A.C. Moore Arts & Crafts Citi Trends Books-A-Million Bakers Footwear Group Syms Corp. Reading International Duckwall ALCO Stores Trans World Entertainment Coldwater Creek The 2013 Survey compares the cash compensation and the total compensation of the Company's executive officers to the comparable amounts paid by the Peer Group."Cash compensation" is defined as the sum of base salary, cash bonus and all other cash compensation."Total compensation" is defined as the sum of cash compensation and the value of equity awards valued at the date of grant. -25- The results of the 2013 Survey showed that for the Company's fiscal 2011: · cash compensation of the Company's CEO was 40% below the median cash compensation paid by the Peer Group, and 24% less than the 25th percentile; · cash compensation of the Company's four most highly paid executives (other than the CEO) ranged from 26% to 41% less than the median cash compensation paid by the Peer Group; · cash compensation of the Company's four most highly paid executives (other than the CEO) ranged from 8% to 19% less than the 25th percentile paid by the Peer Group; · total compensation of the Company's CEO was 37% less than the median total compensation paid by the Peer Group, and 44% less than the 25th percentile; · total compensation of the Company's four most highly paid executives (other than the CEO) ranged from 48% to 56% less than the median total compensation paid by the Peer Group; and · total compensation of the Company's four most highly paid executives (other than the CEO) ranged from 56% to 64% less than the 25th percentile paid by the Peer Group. Elements of Executive Compensation The Committee favors compensating executive officers of the Company in the form of bonuses and equity awards rather than in the form of base salaries so as to more closely align the interests of the executive officers with the interests of the stockholders.The Committee does not allocate between cash and non-cash compensation or between short-term and long-term compensation based on specific percentages.Instead, the Committee believes that the total compensation package for each executive officer of the Company should be generally in line with the prevailing market.As a result of the difficult macroeconomic conditions in the Company's principal markets in fiscal 2012, 2011 and 2010, the Company generally did not increase the salaries of, or pay bonuses to, executives in those years except as described below. -26- The following table shows each element of executive compensation as a percent of the total compensation for each Named Executive Officer for fiscal 2012, 2011 and 2010: Name Title Year BaseSalaries (%) Bonus (%)(2) Equity Awards (%)(1) All OtherCompensation (%) Craig L. Levra Chairman of the Board, President and Chief Executive Officer 63 88 47 26 1 5 47 6 11 6 Howard K. Kaminsky Executive Vice President – Finance, Chief Financial Officer and Secretary 78 88 60 2 1 12 33 8 11 7 Dennis D. Trausch Executive Vice President – Growth and Development 71 81 48 2 1 13 44 14 18 8 Thomas H. Tennyson Executive Vice President and Chief Merchandising Officer 81 89 62 2 1 6 9 26 8 10 6 Tim A. Anderson Executive Vice President – Retail Operations, Loss Prevention and Specialty Services 77 76 51 2 1 12 36 9 23 13 These amounts reflect the value determined by the Company for accounting purposes for these awards and do not reflect whether each Named Executive Officer has actually realized benefit from the awards.The value of the equity awards is based on the grant date fair value calculated in accordance with FASB ASC Topic 718, without regard to the estimate of forfeitures related to service-based vesting conditions.Amounts reported for stock options are determined using the Black-Scholes option pricing model.This model was developed to estimate the fair value of traded options, which have different characteristics than employee stock options, and changes to the subjective assumptions used in the model can result in materially different fair value estimates.See Note2 to the Company's audited financial statements for the fiscal year ended April1, 2012, included in the Company's Annual Report on Form 10-K filed with the SEC on June 8, 2012, for a discussion of the relevant assumptions used in calculating grant date fair value. In fiscal 2011, the Company established an employee incentive plan (the "Employee Incentive Plan") under which all employees, including the Named Executive Officers, may participate. For a description of the Employee Incentive Plan, see "Compensation Discussion and Analysis –– How and Why Executive Compensation Decisions Were Made – Bonuses." How and Why Executive Compensation Decisions Were Made When making individual executive compensation decisions, the Committee takes many factors into account, including the executive officer's experience, responsibilities, management abilities and job performance, the performance of the Company as a whole, the current market conditions and competitive pay for similar positions at comparable companies.These factors are considered by the Committee in a subjective manner without any specific formula or weighting. For fiscal 2012, the major factors that influenced the Committee's executive compensation decisions were: · the $3.0 million net loss experienced by the Company in fiscal 2011 compared to the $8.3 million net loss in fiscal 2010 and the $52.2 million net loss in fiscal 2009; -27- · the continued difficult macroeconomic conditions in the Company's principal markets; · the absence of any increase in base salaries or bonuses in fiscal 2011, 2010 or 2009, except as described below; · the executives' continued aggressive response to the difficult macroeconomic conditions in the Company's principal markets, including reductions in occupancy expenses, improvements in inventory management, and improvements in comparable store sales of fiscal 2011, as well as favorable amendments to the Company’s bank credit line and completion of an evaluation of the Company’s customers; · the growthof the Company’s online business, sportchalet.com; and · the substantial amount by which cash compensation and total compensation of each executive was below the median cash compensation and total compensation paid to officers by companies in the Peer Group and by the Comparable Companies. At the Company’s 2011 annual meeting of the stockholders, the Company provided stockholders an advisory vote on approving the Company’s executive compensation for 2011 (the “Say-On-Pay Vote”).The stockholders approved the executive compensation program and the executive compensation paid to the Named Executive Officers for 2011 by a vote of 85.6%.The Compensation Committee did not make any changes to the executive compensation program as a result of the favorable Say-On-Pay Vote. Base Salaries The Committee reviews the base salary of each executive officer at the beginning of each fiscal year.In determining whether a change in base salary is appropriate, the Committee considers the Company's executive compensation philosophy described above, the executive's scope of responsibility, level of experience, individual performance, and past and potential contribution to the Company's business, the Company's performance, changes in the cost of living, and the terms of the executive's employment agreement, if any.The Committee does not assign any particular formula or weight to the foregoing factors.To ensure that the base salaries are adequate, the Committee also periodically reviews an independent survey of executive compensation and compares the base salaries to those paid to officers with comparable duties by other companies that are of similar size and performance and in similar industries as the Company.In addition, the Committee discusses and takes into consideration the recommendation of the Chief Executive Officer regarding each executive officer's base salary, other than the Chief Executive Officer's own base salary. Although the Company's philosophy is to use bonuses to motivate the executives to achieve specific strategic and performance objectives, for fiscal 2012, 2011, 2010, 2009 and 2008 the Company did not pay bonuses to its executive officers (except pursuant to the Employee Incentive Plan, a discretionary bonus to the CEO for fiscal 2012 in lieu of an equity incentive award, and a bonus in fiscal 2010 and 2009 guaranteed upon employment to the Chief Merchandising Officer) for the reasons described below.Based upon the 2009 Survey and the 2013 Survey, the base salary paid by the Company to its Chief Executive Officer (1)in fiscal 2007 was 12% less than the median base salary paid by the Comparable Companies and 15% less than the median base salary paid by companies in the Peer Group, and (2)in fiscal 2011 was 24% less than the median base salary paid by companies in the Peer Group.Based upon the 2009 Survey, the base salaries paid by the Company to its four most highly compensated executives (other than the Chief Executive Officer) (1)in fiscal 2007 ranged from 2% to 29% less than the median base salaries paid to the covered officers by the Comparable Companies and from 15% to 39% less than the median base salaries paid to the covered officers by companies in the Peer Group, and (2)in fiscal 2011 ranged from 16% to 26% less than the median base salaries paid to the covered officers by companies in the Peer Group.To the extent that a Named Executive Officer has an employment agreement, such executive's employment agreement specifies a minimum level of base salary for the executive. -28- The following table shows the changes in the base salaries of the Named Executive Officers in fiscal 2012, 2011 and 2010: Name Fiscal 2009 Salary Fiscal 2010 Salary Percent Change FY '09/FY '10 Fiscal 2011 Salary Percent Change FY '10/FY '11 Fiscal 2012 Salary Percent Change FY '11/FY '12 Craig L. Levra Howard K. Kaminsky Dennis D. Trausch Thomas H. Tennyson 3.5% Tim A. Anderson 16.7% The Named Executive Officers did not receive an increase in base salary for services rendered in fiscal 2012, 2011 or 2010 from that paid in fiscal 2009, except for Mr. Tennyson who in fiscal 2010 received an increase of 3.5% guaranteed upon employment and Mr. Anderson who in fiscal 2011 received an increase of 16.7% in connection with his promotion to Executive Vice President – Retail Operations, Loss Prevention and Specialty Services. The executive officers who were not Named Executive Officers received no increase in base salary in fiscal 2012, 2011 or 2010, except in connection with promotions. In deciding not to increase the base salaries of the Named Executive Officers in fiscal 2012 compared to 2011, the Committee particularly noted the following: · the continuing net loss of $3.0 million experienced by the Company in fiscal 2011; · the continued difficult macroeconomic conditions in the Company's principal markets; and · the grant of equity incentive awards in fiscal 2012, 2010, 2009 and 2008 as described below. In deciding not to increase the base salaries of the Named Executive Officers in fiscal 2011 compared to 2010 (except for Mr.Anderson on his promotion to Executive Vice President – Retail Operations, Loss Prevention and Specialty Services), the Committee particularly noted the following: · the continuing net loss of $8.3 million experienced by the Company in fiscal 2010; and · the continued difficult macroeconomic conditions in the Company's principal markets. -29- In deciding not to increase the base salaries of the Named Executive Officers in fiscal 2010 compared to 2009 (except for Mr.Tennyson who received an increase of 3.5% guaranteed upon employment), the Committee particularly noted the following: · the continuing net loss of $52.2 million experienced by the Company in fiscal 2009; · the continued difficult macroeconomic conditions in the Company's principal markets; · the ability of each Named Executive Officer (other than Messrs.Levra and Kaminsky) to participate in the Option Exchange described below under "– Option Exchange Program;" and · the grant of equity incentive awards in fiscal 2010, 2009 and 2008 as described below. Bonuses In fiscal 2008 and preceding years, the Company maintained a bonus plan under which certain executive officers could earn a bonus equal to a percentage of their annual base salaries, if the Company met the performance criteria set by the Committee at the beginning of the fiscal year. In fiscal 2010 and 2009, the Company did not pay executive bonuses, except for the minimum bonus guaranteed to Mr.Tennyson by the terms of his employment agreement of $29,500 in fiscal 2010 and $28,500 in fiscal 2009, because the Company experienced a net loss in each of those fiscal years due to the difficult macroeconomic conditions in its principal markets. In fiscal 2011, the Company established an employee incentive plan (the "Employee Incentive Plan") under which all employees, including the Named Executive Officers, may participate.No amount is payable under the Employee Incentive Plan with respect to any fiscal quarter unless the Company's earnings before interest, taxes, depreciation and amortization ("EBITDA") for that quarter exceeds the EBITDA amount set forth in the Company's operating budget.One-half of any amount by which the Company's EBITDA for the year-to-date period ending with the most recent quarter exceeds the EBITDA set forth in the budget would be paid to eligible employees in proportion to their base salaries for the quarter.Only employees who are employed both before the beginning of the quarter and at the time of payment would be eligible to receive a bonus payment with respect to a quarter.The Board retains the right, in its sole discretion, to reduce the aggregate amount payable under the Employee Incentive Plan with respect to any quarter, notwithstanding the fact that the conditions for payment have been met, or otherwise to modify the Employee Incentive Plan.In fiscal 2011, a total of $535,000 was paid to all employees, including Messrs.Levra, Kaminsky, Tennyson, Trausch and Anderson who received $3,858, $2,246, $2,893, $1,994, and $2,184, respectively, under the Employee Incentive Plan. In fiscal 2012, the Company continued the Employee Incentive Plan described above under which all employees, including the Named Executive Officers, may participate.A total of $725,000 was paid to all employees, including Messrs.Levra, Kaminsky, Tennyson, Trausch and Anderson who received $8,519, $5,121, $6,559, $4,339, and $4,892, respectively.In addition, the Committee granted Mr. Levra a discretionary bonus of $150,000 for his leadership of the Company’s aggressive response to the economic downturn which bonus was in lieu of the equity incentive awards granted to the other executive officers because of the significant equity held by Mr.Levra. -30- Equity Awards In keeping with the Committee's compensation philosophy, the Committee believes that equity incentive awards should be a significant component of the total compensation of the executive officers to align the executives' interests with those of the Company's stockholders and motivate the executives to achieve the specific strategic and performance objectives established by the Board.Under the Company's 2004 Equity Incentive Plan, the Company may grant any type of award whose value is derived from the value of the Common Stock of the Company, including shares of Common Stock, options, units and stock appreciation rights. For fiscal 2012, the Company granted equity awards under the 2004 Equity Incentive Plan to executive officers on March 8, 2012.Messrs.Kaminsky, Trausch, Tennyson and Anderson were each granted options to purchase up to 15,000 shares of the Company's Class A Common Stock at $1.38 per share (the closing sale price on the date of grant), which options have a term of ten years and first become exercisable in five equal annual installments on each of the first five anniversaries of the date of grant.In deciding to grant equity awards, the Committee particularly noted the following: · the reduction in net loss for the first half of the fiscal year to $0.2 million in fiscal 2012 from $2.5 million in fiscal 2011; · the negative impact on comparable store sales of the unseasonably warm and dry winter; · the aggressive response by the Named Executive Officers to the unseasonably warm and dry winter in the Company's principal markets, including reductions in operating expenses and inventory management of both winter and non-winter products; · the continued difficult macroeconomic conditions in the Company’s principal markets; · the number of shares issuable pursuant to, and the vesting of, the options held by each Named Executive Officer; · the absence of any increase in base salaries or bonuses since fiscal 2008, except as described above; · the growth of the Company’s online business, sportchalet.com; and · the amount by which cash compensation and total compensation of each Named Executive Officer was below the median cash compensation and total compensation paid to officers by companies in the Peer Group in the 2013 Survey. For fiscal 2011, the Company granted equity awards under the 2004 Equity Incentive Plan to executive officers on April 4, 2011, just after the end of the fiscal year.Messrs.Levra, Kaminsky, Trausch, Tennyson and Anderson were granted options to purchase up to 20,000, 10,000, 10,000, 10,000 and 10,000 shares, respectively, of the Company's Class A Common Stock at $2.02 per share (the closing sale price on the date of grant), which options have a term of ten years and first become exercisable in five equal annual installments on each of the first five anniversaries of the date of grant.In deciding to grant equity awards, the Committee particularly noted the following: · the reduction in net loss to $3.0 million in fiscal 2011 from $8.3 million in fiscal 2010; -31- · the increase in sales on a 52 week basis of 0.8%; · the continued difficult macroeconomic conditions in the Company’s principal markets; · the expiration in May 2011 of options to purchase up to 70,000 and 40,250 shares of the Company's Class A Common Stock and 10,000 and 5,750 shares of the Company’s Class B Common Stock held by Messrs.Levra and Kaminsky and 5,750 shares of the Company’s Class B Common Stock held by Mr. Trausch; · in the case of Messrs.Levra and Kaminsky, the fact that they were not eligible to participate in the Option Exchange; · the number of shares issuable pursuant to, and the vesting of, the options held by each Named Executive Officer; · the absence of any increase in base salaries or bonuses since fiscal 2008, except as described above; · the aggressive response by the Named Executive Officers to the difficult macroeconomic conditions in the Company's principal markets, including reductions in operating expenses, reductions in occupancy expenses, improvements in inventory management, and sequential improvements in comparable store sales and profitability in each quarter of fiscal 2011, as well as favorable amendments to the Company’s bank credit line; · the growth of the Company’s online business, sportchalet.com; and · the amount by which cash compensation and total compensation of each Named Executive Officer was below the median cash compensation and total compensation paid to officers by companies in the Peer Group and by the Comparable Companies in the 2009 Survey. In fiscal 2010, each executive officer (other than Messrs. Levra and Kaminsky) was given the opportunity to participate in the Option Exchange.For information on the options surrendered by, and the new options granted to each Named Executive Officer in the Option Exchange, see “Option Exchange Program” below. In fiscal 2010, the Company granted Messrs.Levra, Kaminsky, Trausch, Tennyson and Anderson under the 2004 Equity Incentive Plan options to purchase up to 225,000, 75,000, 100,000, 75,000 and 75,000 shares, respectively, of the Company's Class A Common Stock at $2.10 per share (the closing sale price on the date of grant), which options have a term of ten years and first become exercisable in two equal annual installments on each of the first two anniversaries of the date of grant.In deciding to grant such awards, the Committee particularly noted the following: · the expiration in fiscal 2010 of options to purchase up to 175,000, 35,000 and 35,000 shares of the Company's Class A Common Stock and 25,000, 5,000 and 5,000 shares of the Company’s Class B Common Stock held by Messrs.Levra, Kaminsky and Trausch; · in the case of Messrs.Levra and Kaminsky, the fact that they were not eligible to participate in the Option Exchange; -32- · the number of shares issuable pursuant to, and the vesting of, the options held by each Named Executive Officer; · the absence of any increase in base salaries or bonuses in fiscal 2010 or 2009, except as described above; · the aggressive response by the Named Executive Officers to the difficult macroeconomic conditions in the Company's principal markets, including reductions in operating expenses, reductions in occupancy expenses, improvements in inventory management, and sequential improvements in comparable store sales in each quarter of fiscal 2010, as well as favorable amendments to the Company’s bank credit line and successful negotiations with vendors for more beneficial terms; · the launch of the Company’s online business, sportchalet.com; and · the amount by which cash compensation and total compensation of each Named Executive Officer was below the median cash compensation and total compensation paid to officers by companies in the Peer Group and by the Comparable Companies in the 2009 Survey. The exercise price of the stock options granted to date has been no less than the fair market value of the Common Stock as of the date of grant.To encourage retention, the ability to exercise the option is subject to vesting restrictions.The Committee's policy is to award options annually, which generally vest over five years and expire ten years from the date of grant, and are in recognition of the executive officer's current and potential contributions to the Company.Decisions made by the Committee regarding the timing and size of subsequent option grants take into consideration the Company's and the individual's performance, competitive market practices, the allocation between the cash and non-cash components of the individual's compensation, and the size and term of option grants made in prior years.The Company’s procedures for the granting of stock options provide that (i) options to executive officers may only be granted at the express direction of the Committee, (ii) the accounting department will conduct a quarterly review of all option grants to confirm that the requisite approval was obtained and to confirm that the exercise price for the option was determined in accordance with the requirements of the Company's equity incentive plan, (iii) the accounting department will report the results of that audit to the Committee's Chair, and (iv) each approval of an option grant by the Committee will expressly establish the date of grant, which generally will be a date after the date of approval only when such a delay in the date of grant is reasonably related to a legitimate business purpose, such as to coincide with a hiring or promotion.It is also the policy of the Company to generally avoid granting options as of a date during a blackout period. Post-Termination and Change in Control Payments The Committee believes that a change in control transaction would create uncertainty regarding the continued employment of the Company's executive officers.This is because many change in control transactions result in significant organizational changes, particularly at the senior executive level.In order to encourage the Company's executive officers to remain employed with the Company during an important time when their continued employment in connection with, or following, a transaction is often uncertain, and to help keep the Company's executive officers focused on the Company’s business rather than on their personal financial security, the Committee believes that providing certain of the Company's executive officers with severance benefits upon certain terminations of employment following an actual or potential change of control transaction, is in the best interests of the Company and its stockholders Messrs. Levra, Kaminsky, Tennyson, Trausch and Anderson have employment agreements with the Company.Upon termination without “cause” or by "non-renewal" (as defined), each of Messrs. Levra, Kaminsky, Tennyson, Trausch and Anderson will receive a lump sum payment equal to the amount he would have received, at his annual base salary rate, for 24 months, 12 months, six months, six months and six months, respectively, within 60 days following such termination.Each of Messrs. Levra, Kaminsky, Tennyson, Trausch and Anderson may receive Company-paid COBRA health care continuation benefits for himself and his family for 18 months, subject to the limitations of the law.If Messrs. Levra, Kaminsky, Tennyson, Trausch or Anderson is terminated without "cause" (as defined in his respective agreement) after January1 but before payment of the bonus for the year in which such termination occurs, such executive officer will also be entitled to a bonus, pro rated for the period employed that fiscal year through termination based on such executive officer's maximum target bonus for that fiscal year, if any bonus is paid to at least one executive vice president for that fiscal year.Upon termination by Messrs. Levra, Kaminsky, Tennyson, Trausch or Anderson for “good reason” (as defined in his respective agreement), such executive officer will receive a lump sum payment equal to the amount he would have received, at his annual base salary rate, for 24 months, 12 months, six months, six months and six months, respectively, within 60 days following such termination. -33- If termination by the Company without "cause" or by "non-renewal" or by the employee for "good reason" occurs within 12 months following or in "anticipation of" a "change in control" (as defined in their respective agreements), then each of Messrs.Levra, Kaminsky, Tennyson, Trausch and Anderson will receive in lieu of the above, a lump sum payment equal to the amount he would have received, at his annual base salary rate, for 30 months, 18 months, 12 months, 12 months, and 12 months, respectively, to be paid within 60 days following such termination.The agreements provide that any such payments may be reduced to the maximum amount that may be paid without the payments being "excess parachute payments" within the meaning of Section280G of the Internal Revenue Code of 1986, as amended.The 2004 Equity Incentive Plan generally provides, that upon a change in control, all stock awards then outstanding shall vest immediately.For a further description of these arrangements, see "Executive Compensation – Potential Payments Upon Termination or Change in Control." Benefits During fiscal 2012, 2011 and 2010, each executive officer received an annual automobile allowance of $20,000 for Mr.Levra, $11,550 for Messrs.Kaminsky, Tennyson and Trausch, and $16,150 for Mr.Anderson.Each executive officer also is entitled to participate in the Company’s executive health care plan which pays all health care costs not covered by the Company’s group health insurance plan, up to $100,000 in the aggregate and $30,000 per occurrence, including premiums and deductibles. Option Exchange Program On September 15, 2009, the stockholders of the Company approved a proposal to authorize a one-time stock option exchange offer (the "Option Exchange") by the Company. We believe that granting stock options motivates our employees to perform at high levels, provides an effective means of recognizing employee contributions to our success and provides eligible employees a valuable incentive to stay with us.Prior to the Option Exchange, some of our outstanding options, whether or not they were then exercisable, had exercise prices that were significantly higher than the current market price of our Class A Common Stock. By making the offer to exchange eligible options for new options that would have an exercise price equal to the closing price of our Class A Common Stock as reported on Nasdaq on the new option grant date, we intended to provide eligible employees with the benefit of owning options that over time may have a greater potential to increase in value.We believed this would create better performance incentives for eligible employees and, as a result, maximize stockholder value. Under the Option Exchange, each eligible employee, other than Messrs. Levra and Kaminsky and members of the Board, were given the opportunity to exchange some or all of his or her outstanding options to purchase shares of Class A Common Stock, with exercise prices equal to or greater than $2.38 per share, that were granted under the Company's 1992 Incentive Award Plan or 2004 Equity Incentive Plan, for a conditional right to receive new options to purchase a fewer number of shares than the exchanged options. The number of shares underlying the new options equaled one-half of the number of shares underlying the exchanged options. The exercise price of the new options was $1.71, the closing price of the Class A Common Stock on the new option grant date, November 9, 2009, as reported by Nasdaq. The new options vest in two equal installments, one-half on the first anniversary of the new option grant date and the remaining one-half on the second anniversary of the new option grant date, regardless of whether the exchanged options were fully or partially vested. The term of the new options is six years, regardless of the remaining term of the exchanged options. -34- The Option Exchange expired at 5:00 p.m., Pacific Time, on November 6, 2009. Pursuant to the Option Exchange, eligible options to purchase an aggregate of 721,927 shares of Class A Common Stock were tendered and accepted for cancellation, representing approximately 70% of the total shares of Class A Common Stock underlying options eligible for exchange in the Option Exchange. On November 9, 2009, the Company granted new options to purchase an aggregate of 360,964 shares of Class A Common Stock in exchange for the eligible options surrendered in the Option Exchange. The following table sets forth certain information concerning the options surrendered by, and the new options granted to, each of the Named Executive Officers in the Option Exchange. Exchanged Options New Options Name Positions and Offices Held Number of Shares Exercise Price Number of Shares Exercise Price Craig L. Levra Chairman of the Board, President and Chief Executive Officer Howard K. Kaminsky Executive Vice President – Finance, Chief Financial Officer and Secretary Dennis D. Trausch Executive Vice President – Growth and Development $ $ Thomas H. Tennyson Executive Vice President and Chief Merchandising Officer Tim A. Anderson Executive Vice President – Retail Operations, Loss Prevention and Specialty Services -35- 2013 Executive Compensation Although the results of the 2013 Survey showed that the compensation of the Named Executive Officers is substantially below the compensation paid by the companies in the Peer Group, in light of the continuing difficult macroeconomic conditions in the Company's principal markets, the Committee has decided not to increase the base salaries or benefits of the Named Executive Officers at this time. In fiscal 2013, the Named Executive Officers will remain eligible to participate in the Employee Incentive Plan on the same terms as are applicable to all eligible employees.For fiscal 2013, the Company also established an employee bonus plan (the "Bonus Plan") under which all salaried employees, including the Named Executive Officers, may participate.Under the Bonus Plan each eligible employee can earn a bonus equal to a percentage of their salary, if the Company’s net income for fiscal 2013 exceeds a specified amount.For Craig Levra, the percentage will range between 70% and 160% of base salary, and for each other executive officer will range from 40% to 60% of base salary.The percentage will be determined within this range based upon the employee’s performance evaluation. Only employees who are employed both at the beginning of the year and at the time of payment would be eligible to receive a bonus payment.The Board retains the right, in its sole discretion, to reduce any award payable under theBonus Plan, notwithstanding the fact that the conditions for payment have been met, or otherwise to modify the Bonus Plan.There is no assurance the Company will achieve its net income objective. The Company has established a long-term incentive plan (“LTI Plan”) for the Chief Executive Officer.The LTI Plan is intended to reward the achievement of specific financial and strategic objectives over a two-fiscal year performance cycle. Under the LTI Plan, the Chief Executive Officer is eligible to earn a cash bonus based upon the Company’s achievement of certain performance objectives in fiscal 2013. The Company must achieve a threshold performance level in order for any bonus to be paid under the LTI Plan. Once the Company’s threshold performance level has been met, the bonus opportunity will vary depending on the extent to which the Company has exceeded its threshold performance level, up to 120% of the target bonus.The target award is $325,000, and the award, if any, will be paid in the year following the performance period.The financial measures for the LTI Plan award are based on improved net income, a reduction in the debt to EBITDA ratio, growth of online sales, growth of the Team Sales Division, and new store openings as well as quantifiable strategic metrics deemed to be important to the operating performance of the Company.Each of the performance objectives was selected from a list of performance objectives under the 2004 Equity Incentive Plan approved by the stockholders at the 2011 annual meeting of stockholders. The LTI Plan is intended to be an ongoing program under which the Compensation Committee will grant new long-term compensation awards each year.However, the Compensation Committee is not obligated to grant awards under the program each year, and it may grant awards in any given year with terms that vary from those set forth above in any respect, including, among other things, the performance objectives, the aggregate award values and the performance period. There is no assurance that the Company will achieve the performance objectives established by the Compensation Committee in any fiscal year. -36- Other Considerations Impact of Accounting and TaxTreatment on Compensation. Accounting and tax considerations play an important role in the design of our executive compensation program. Accounting rules, such as Financial Accounting Standards Board ("FASB") Accounting Standards Codification ("ASC") Topic 718 (formerly Statement No. 123(R), "Share-Based Payment" ("SFAS 123R")), require us to expense the estimated fair market value of our stock-based compensation, which reduces the amount of our reported profits. The Committee considers the amount of this expense and the financial impact to us in determining the amount of equity compensation awards. Under Section 162(m) of the Internal Revenue Code of 1986, as amended (the "Code"), a public company generally will not be entitled to a deduction for non-performance-based compensation paid to certain executive officers to the extent such compensation exceeds $1.0 million.Special rules apply for "performance-based" compensation, including the approval of the performance goals by the stockholders of the Company. As the Company's current compensation structure generally does not contemplate annual non-performance based compensation to any executive in excess of $1.0 million, the Committee has not formulated a policy regarding qualifying compensation paid to executive officers for deductibility under Section 162(m) of the Code, and does not foresee the necessity of doing so in the near future.Should limitations on the deductibility of compensation become a material issue, the Committee will, at such time, determine whether such a policy should be implemented, either in general or with respect to specific transactions. Among other things, Section 409A of the Code limits flexibility with respect to the time and form of payment of deferred compensation. If a payment or award is subject to Section 409A but does not meet the requirements that exempt such amounts from taxation under such section, the recipient is subject to (i) income tax at the time the payment or award is not subject to a substantial risk of forfeiture, (ii) an additional 20% federal tax at that time, and (iii) an additional tax equal to the amount of interest (at the underpayment rate under the Code plus one percentage point) on the underpayment that would have occurred had the award been includible in the recipient's income when first deferred, or if later, when not subject to a substantial risk of forfeiture. We have made modifications to our plans and arrangements such that payments or awards under those arrangements either are intended not to constitute "deferred compensation" for Section 409A purposes (and will thereby be exempt from Section 409A's requirements) or, if they constitute "deferred compensation," are intended to comply with the Section 409A statutory provisions and final regulations. Risk Considerations.We have designed our total direct compensation mix to encourage the Company's executive officers to take appropriate risks aimed at improving the Company's performance and driving long-term stockholder value.We believe that the design and objectives of the Company's executive compensation program provide an appropriate balance of incentives for executive officers and thereby avoids inappropriate risks.In this regard, our executive compensation program includes, among other things, the following design features: · A balanced mix of fixed versus variable compensation and cash-based versus equity-based compensation; · Variable compensation based on a variety of performance goals, including Company and individual performance goals; · Compensation Committee discretion to lower annual incentive award amounts; · A balanced mix of short-term and long-term incentives; and · Time-based vesting requirements for equity awards. -37- The Committee reviews the Company's employee compensation policies and practices, including those for non-executive officers, on an annual basis to assess how those policies and practices may affect risk taking by employees.During its review in fiscal 2012, the Compensation Committee determined that the Company's compensation practices and policies do not create risks that are reasonably likely to have a material adverse effect on the Company. Conclusion The Committee believes that the Company's compensation policies support the Committee's compensation philosophy that compensation should be designed to attract, retain and motivate executives critical to the Company's long-term growth and profitability.The Committee believes that for fiscal 2012, 2011 and 2010, the total compensation package for each of the Named Executive Officers was competitive with the total compensation paid to executives of other companies in the Company's industry that are of similar size and performance.In addition, the Committee believes that the bonus and equity awards help reinforce the compensation philosophy that bonus programs and equity incentive plans should motivate the executive to achieve specific strategic and performance objectives established by the Board and align the executive's interests with those of the Company's stockholders. Compensation Committee Report The Report of the Compensation Committee of the Board of Directors shall not be deemed incorporated by reference by any general statement incorporating by reference this Proxy Statement into any filing under the Securities Act of 1933 or under the Securities Exchange Act of 1934, except to the extent that the Company specifically incorporates this information by reference, and shall not otherwise be deemed filed under such Acts. REPORT OF THE COMPENSATION COMMITTEE The Compensation Committee (the "Committee") of the Company has reviewed and discussed the Compensation Discussion and Analysis with management, and based on such review and discussion, the Committee recommended to the Board that the Compensation Discussion and Analysis be included in this Proxy Statement. Dated: May 31, 2012 THE COMPENSATION COMMITTEE Donald J. Howard, Chairman John R. Attwood Randall G. Scoville -38- EXECUTIVE COMPENSATION Summary Compensation Table The table below summarizes the total compensation of each of the Named Executive Officers for the fiscal years ended April 1, 2012, April3, 2011 and March28, 2010.The Named Executive Officers are the Company's Chief Executive Officer, Chief Financial Officer, and the three other most highly compensated executive officers in the table below (reduced by the amount in column (h)). Name and Principal Position Year Salary ($) Bonus ($) Stock Awards ($)(1) Option Awards ($)(1)(2) Non-Equity Incentive Plan Compensation ($)(3) Change in Pension Value and Nonqualified Deferred Compensation Earnings ($) All Other Compensation ($)(4) Total ($) (a) (b) (c) (d) (e) (f) (g) (h) (i) (j) Craig L. Levra Chairman of the Board, President and Chief Executive Officer Howard K. Kaminsky Executive Vice President – Finance, Chief Financial Officer and Secretary Dennis D. Trausch Executive Vice President – Growth and Development Thomas H. Tennyson Executive Vice President and Chief Merchandising Officer Tim A. Anderson Executive Vice President – Retail Operations, Loss Prevention and Specialty Services These amounts reflect the value determined by the Company for accounting purposes for these awards and do not reflect whether each Named Executive Officer has actually realized benefit from the awards.The value of the equity awards in columns (e) and (f) is based on the aggregate grant date fair value calculated in accordance with FASB ASC Topic 718, without regard to the estimate of forfeitures related to service-based vesting conditions.Stock option amounts are determined using the Black-Scholes option pricing model.This model was developed to estimate the fair value of tradedoptions, which have different characteristics than employee stock options, and changes to the subjective assumptions used in the model can result in materially different fair value estimates.See Note 2 to the Company's audited financial statements for the fiscal year ended April 1, 2012, included in the Company's Annual Report on Form10-K filed with the SEC on June 8, 2012, for a discussion of the relevant assumptions used in calculating grant date fair value. Fiscal 2010 includes the incremental fair value resulting from the Option Exchange for each Named Executive Officer.Messrs.Levra and Kaminsky were excluded from participating in the Option Exchange.The incremental fair value for Mr. Trausch was $21,624.Mr. Tennyson elected not to participate in the Option Exchange, and there was no incremental fair value for Mr. Anderson. (Footnotes continued on next page) -39- (Footnotes continued from prior page) In fiscal 2011, the Company established an employee incentive plan (the "Employee Incentive Plan") under which all employees, including the Named Executive Officers, may participate. For a description of the Employee Incentive Plan, see "Compensation Discussion and Analysis – How and Why Executive Compensation Decisions Were Made – Bonuses." Certain of the Company's executive officers receive personal benefits in addition to salary and cash bonuses, consisting of automobile allowances, matching contributions under the Company's retirement plan, group health insurance, group life insurance and executive health care.The amount shown in column (i) for "All Other Compensation" consists of the following: Year Craig L. Levra ($) Howard K. Kaminsky ($) Dennis D. Trausch ($) Thomas H. Tennyson ($) Tim A. Anderson ($) Automobile allowance Matching contributions to retirement plan Group health and life insurance Executive health care Total Grants of Plan-Based Awards The following table sets forth certain information with respect to grants of awards to the Named Executive Officers under our non-equity and equity incentive plans during fiscal 2012. Estimated Future Payouts Under Non-Equity Incentive Plan Awards Estimated Future Payouts Under Equity Incentive Plan Awards All Other Stock Awards: Number of Shares of Stock or All Other Option Awards: Number of Securities Underlying Exercise or Base Price of Option Grant Date Fair Value of Stock and Option Grant Threshold Target Maximum Threshold Target Maximum Units Options Awards Awards Name Date (#) (#) (#) (#) (#) ($/Share) (a) (b) (c) (d) (e) (f) (g) (h) (i) (j) (k) (l) Craig L. Levra 3/20/12 Craig L. Levra (1 ) Howard K. Kaminsky (1 ) Dennis D. Trausch (1 ) Thomas H. Tennyson (1 ) Tim A. Anderson (1 ) In fiscal 2012, the Company established an employee incentive plan (the "Employee Incentive Plan") under which all employees, including the Named Executive Officers, may participate. For a description of the Employee Incentive Plan, see "Compensation Discussion and Analysis –– How and Why Executive Compensation Decisions Were Made – Bonuses." (Footnotes continued on next page) -40- (Footnotes continued from prior page) The value of the equity awardsin column (l) is based on the aggregate grant date fair value calculated in accordance with FASB ASC Topic 718, without regard to the estimate of forfeitures related to service-based vesting conditions.Stock option amounts are determined using the Black-Scholes option pricing model.This model was developed to estimate the fair value of traded options, which have different characteristics than employee stock options, and changes to the subjective assumptions used in the model can result in materially different fair value estimates.See Note 2 to the Company's audited financial statements for the fiscal year ended April1, 2012, included in the Company's Annual Report on Form10-K filed with the SEC on June 8, 2012, for a discussion of the relevant assumptions used in calculating grant date fair value. Narrative to Summary Compensation Table and Grants of Plan-Based Awards Table Employment Agreements The Company has entered into employment agreements, as amended, with each of Messrs.Levra, Kaminsky, Trausch, Tennyson and Anderson.The term of employment commences on January1 of each year and terminates on the following December31 and automatically renews for an additional twelve months at the end of the initial term or any renewal term unless notice of termination is given by either party at least 30 days prior to the end of the term.For fiscal 2013, Messrs.Levra, Kaminsky, Trausch, Tennyson and Anderson are entitled to (i)receive an annual base salary (subject to increase from time to time in the discretion of the Board) of $380,000, $228,000, $185,400, $295,000 and $210,000, respectively, (ii)participate in the executive bonus program, (iii)receive a monthly automobile allowance in the amount of $20,000 for Mr.Levra, $11,550 for Messrs.Kaminsky, Trausch and Tennyson, and $16,150 for Mr.Anderson, and (iv)participate in all plans provided to executive officers or employees generally.In the event employment is terminated by the Company without "cause" (as defined in such employment agreements) or by the employee for specified causes, Mr.Levra will be entitled to his annual base salary for 24 months, Mr. Kaminsky will be entitled to his annual base salary for 12 months, and Messrs.Trausch, Tennyson and Anderson each will be entitled to his annual base salary for six months, as well as certain other payments, as well as alternative amounts on a termination in connection with a change in control.See "Post-Termination and Change in Control Payments" above. Indemnification Agreements The Company has entered into an indemnification agreement with each of its executive officers that may require the Company to indemnify the officer against liabilities that may arise by reason of his or her status or service. 2004 Equity Incentive Plan General.The 2004 Plan was effective on August2, 2004 and was approved by the Board and Company’s stockholders.Under the 2004 Plan, awards may be granted to employees, directors and consultants of the Company and its affiliates.The purpose of the 2004 Plan is to encourage ownership in the Company by key personnel whose long-term service is considered essential to the Company's continued progress and, thereby, encourage recipients to act in the stockholders' interest and share in the Company's success. As of June 22, 2012, 203,285 shares of Class A Common Stock and 31,931 shares of Class B Common Stock had been issued under the 2004 Plan, 2,186,095 shares of Class A Common Stock and 35,251 shares of Class B Common Stock were subject to outstanding awards, and there were 618,480 shares of Common Stock available for issuance under awards that may be granted in the future and such awards can be settled with either Class A or Class B shares. As of June 22, 2012, approximately 2,900 employees (including the Named Executive Officers) and the Company's directors were eligible to participate in the 2004 Plan As of June 22, 2012, as reported by the Nasdaq Global Market, the fair market value of a share of Class A Common Stock was $1.50 and the fair market value of a share of Class B Common Stock was $1.75. -41- Administration.The 2004 Plan is administered by the Compensation Committee of the Board (the "Committee").Subject to the provisions of the 2004 Plan, the Committee has a wide degree of flexibility in determining the recipients of awards, the terms and conditions of awards, and the number of shares or amount of cash to be issued pursuant thereto, including conditioning the receipt or vesting of awards upon the achievement by the Company of specified performance criteria.The expenses of administering the 2004 Plan are borne by the Company.The Committee also has the authority to amend outstanding awards, including modifying or waiving the vesting and exercisability conditions, and to offer to buy out outstanding awards on terms that the Committee establishes. Terms of Awards.The 2004 Plan authorizes the Committee to enter into options, stock awards, SARs or cash awards with an eligible recipient.An award may consist of one such security or benefit or two or more of them in tandem or in the alternative. An award granted under the 2004 Plan may include a provision accelerating the receipt of benefits upon the occurrence of specified events, such as a change of control of the Company or a dissolution, liquidation, merger, reclassification, sale of substantially all of the property and assets of the Company or other significant corporate transactions. As a result of Section162(m) of the Code (see section "Internal Revenue Code Section 162(m) Limits" section below), the 2004 Plan states that the aggregate number of shares subject to awards granted under the 2004 Plan during any calendar year to any one recipient shall not exceed 250,000, except that in connection with his or her initial service, an award may be granted conveying an additional 250,000shares. If awards granted under the 2004 Plan expire, are canceled or otherwise terminate without being exercised, the Common Stock not purchased pursuant to the award again becomes available for issuance under the 2004 Plan. Payment of Exercise Price.An award may permit the recipient to pay all or part of the purchase price of the shares or other property issuable pursuant thereto, or to pay all or part of such recipient's tax withholding obligation with respect to such issuance, by (i)delivering cash, or (ii)delivering previously owned shares of capital stock of the Company, or (iii)delivering consideration received by the Company under a broker assisted sale and remittance program, the terms and conditions of which will be determined by the Committee. Amendment and Termination of the 2004 Plan.The Board may amend, alter, suspend or terminate the 2004 Plan, or any part thereof, at any time and for any reason.However, the Company will obtain stockholder approval for any amendment to the 2004 Plan to the extent required by applicable laws or stock exchange rules.In addition, without limiting the foregoing, unless approved by the Company's stockholders, no such amendment shall be made that would:(1)increase the maximum number of shares for which awards may be granted under the 2004 Plan, other than an increase pursuant to a change in the Company's capitalization; (2)reduce the exercise price of outstanding SARs or options; (3)change the class of persons eligible to receive awards under the 2004 Plan.No such action by the Board or stockholders may alter or impair any award previously granted under the 2004 Plan without the written consent of the recipient. Term.Awards may not be granted under the 2004 Plan on or after August11, 2021.Any award that was duly granted on or prior to such date may thereafter be exercised or settled in accordance with its terms. Terms and Conditions of Stock Options.A stock option is the right to acquire shares at a fixed exercise price over a fixed period of time.The Committee may grant options that either are intended to be "incentive stock options" as defined under Section 422 of the Code, or are not intended to be incentive options ("non-qualified stock options").The Committee will determine the number of shares covered by each stock option and the exercise price of the shares subject to each stock option and the vesting conditions.A stock option granted under the 2004 Plan generally cannot be exercised until it becomes vested.The maximum term life for stock options granted under the 2004 Plan may not exceed ten years from the date of grant although the Committee may establish a shorter period at its discretion. -42- Incentive stock options may be granted only to employees.No incentive stock option may be granted under the 2004 Plan to any person who, at the time of the grant, owns (or is deemed to own) stock possessing more than 10% of the total combined voting power of the Company or any affiliate of the Company, unless the option exercise price is at least 110% of the fair market value of the stock subject to the option on the date of the grant and the term of the option does not exceed five years from the date of the grant.In addition, the aggregate fair market value, determined at the time of the grant, of the shares of Common Stock with respect to which incentive stock options are exercisable for the first time by an optionee during any calendar year (under all such plans of the Company and its subsidiaries) may not exceed $100,000. Terms and Conditions of Stock Awards.Stock awards may be in the form of shares or stock units.Stock units are the right to receive an amount equal to the fair market value of the shares covered by the stock unit at some future date after the grant. Each stock award agreement will contain provisions regarding (1)the number of shares subject to such stock award or a formula for determining such number, (2)the purchase price of the shares, if any, and the means of payment for the shares, (3)the performance criteria, if any, and level of achievement versus these criteria that will determine the number of shares granted, issued, retained and vested, as applicable, (4)such terms and conditions on the grant, issuance, vesting and forfeiture of the shares, as applicable, as may be determined from time to time by the Committee, (5)restrictions on transferability of the stock award, and (6)such further terms and conditions, in each case not inconsistent with the 2004 Plan, as may be determined from time to time by the Committee. Terms and Conditions of Stock Appreciation Rights ("SARs").A SAR is the right to receive, upon exercise, an amount equal to the difference between the fair market value of the shares on the date of the SAR's exercise and the fair market value of the shares covered by the exercised portion of the SAR on the date of grant. The Committee determines the terms of SARs, including the exercise price, the vesting and the term of the SAR. The maximum term life for SARs granted under the 2004 Plan may not exceed ten years from the date of grant subject to the discretion of the Committee to establish a shorter period. Settlement of a SAR may be in shares of Common Stock or in cash, or any combination thereof, as the Committee may determine. Terms and Conditions of Cash Awards.Each cash award agreement will contain provisions regarding (1)the performance goals and maximum amount payable to the recipient as a cash award, (2)the performance criteria and level of achievement versus the criteria that will determine the amount of such payment, (3)the period as to which performance shall be measured for establishing the amount of any payment, (4)the timing of any payment earned by virtue of performance, (5)restrictions on the alienation or transfer of the cash award prior to actual payment, (6)forfeiture provisions, and (7)such further terms and conditions, in each case not inconsistent with the 2004 Plan, as may be determined from time to time by the Committee.In order to be eligible to qualify as performance-based compensation under Code Section 162(m), the maximum amount payable as a cash award that is settled for cash may not exceed $2,000,000 with respect to any one person in any fiscal year. Performance Goals.The business criteria on which performance goals are based under the 2004 Plan will be determined on a case-by-case basis by the Committee.The performance criteria may include (l)cash flow; (2)earnings (including gross margin, earnings before interest and taxes, earnings before taxes, and net earnings); (3)earnings per share (pre and after tax); (4)growth in earnings or earnings per share; (5)stock price; (6)return on equity or average stockholders' equity; (7)total stockholder return; (8)return on capital; (9)return on assets or net assets; (10)return on investment; (11)revenue; (12)income or net income; (13)operating income or net operating income; (14)operating profit or net operating profit; (15)operating margin; (16)return on operating revenue; (17)market share; (18)contract awards or backlog; (19)overhead or other expense reduction; (20)growth in stockholder value relative to the moving average of the S&P 500 Index or a peer group index; (21)credit rating; (22)strategic plan development and implementation; (23)EBITDA, (24)comparable store sales; (25)labor productivity; (26)gross profit percentage of sales or dollars; (27)inventory turn; (28)new store performance; (29)new store sales; (30)new store profitability; (31)number of new stores opened; and (32)any other similar criteria as may be determined by the Committee. -43- Adjustments.If there is any change in the stock subject to the 2004 Plan or subject to any award made under the 2004 Plan (through merger, consolidation, reorganization, recapitalization, stock dividend, dividend in kind, stock split, liquidating dividend, combination or exchange of shares, change in corporate structure or otherwise), the 2004 Plan and shares outstanding thereunder will be appropriately adjusted as to the classand the maximum number of shares subject to the 2004 Plan and the class, number of shares and price per share of stock subject to such outstanding options as determined by the Committee to be fair and equitable to the holders, the Company and the stockholders.In addition, the Committee may also make adjustments in the number of shares covered by, and the price or other value of, any outstanding awards under the 2004 Plan in the event of a spin-off or other distribution (other than normal cash dividends) of Company assets to stockholders. Change in Control and Termination of Service.The Committee generally can decide the effect of a change in control of the Company or a termination of a participant's service on outstanding awards.For example, the Committee may, among other things, provide that awards will fully vest upon a change in control or provide for cash payments for awards or provide that awards are assumed by an acquirer. Limited Transferability of Awards.Awards granted under the 2004 Plan generally are not transferrable other than upon death or pursuant to a court-approved domestic relations order. However, the Committee may in its discretion permit the transfer of awards. 1992 Incentive Award Plan The 1992 Incentive Award Plan (the "1992 Plan") became effective in October 1992.The 1992 Plan authorized the granting of certain incentive awards including stock appreciation rights, non-qualified stock options, incentive stock options, restricted stock, dividend equivalents and performance awards.The 1992 Plan was amended on August6, 1998, August1, 2002 and September 20, 2005. Although the 1992 Plan terminated on August1, 2004, awards outstanding on that date may be exercised or settled after that date in accordance with their terms.Any shares not issued under the 1992 Plan were added to the shares available for issuance under the 2004 Plan. As of June 22, 2012, there were 35,000 shares of Class A Common Stock and 8,250 shares of Class B Common Stock subject to outstanding options granted under the 1992 Plan. The 1992 Plan provided for the grant of incentive stock options to employees of the Company.The 1992 Plan also provided for the grant of non-qualified stock options to the Company's officers, employees or consultants.Incentive stock options may have certain tax advantages for the optionee as compared to non-qualified stock options.The exercise price of an incentive stock option may not be less than 100% of the fair market value of the Company's Common Stock on the date of grant or 110% of such fair market value in the case of an optionee who holds more than 10% of the Company's Common Stock.The exercise price of a non-qualified stock option may not be less than 100% of the fair market value of the Company's Common Stock on the grant date.Shares subject to an option granted under the 1992 Plan may be purchased for cash or its equivalent, including shares of Common Stock.Options expire ten years after the grant date, with the exception of incentive stock options held by a holder of 10% or more of the outstanding Common Stock, which expire five years after the grant date. Employee Incentive Plan For a description of the EmployeeIncentive Plan, including the amounts paid to the Named Executive Officers in fiscal 2012, see "Compensation Discussion and Analysis – How and Why Executive Compensation Decisions Were Made – Bonuses." -44- Employee Bonus Plan For a description of the Bonus Plan, see "Compensation Discussion and Analysis – 2013 Executive Compensation." LTI Plan For a description of the long-term incentive plan (“LTI Plan”) for the Chief Executive Officer, see “Compensation Discussion and Analysis – 2013 Executive Compensation.” 401(k) Plan Eligible employee participants can make voluntary contributions to a qualified retirement plan with a 401(k) feature (the "401(k) Plan") through payroll deductions.Such contributions can be used by the participant to purchase interests in certain mutual funds or, before December 2009, shares of the Company's Common Stock. Each employee twenty-one years of age or older is eligible to participate in the 401(k) after completing three months of service.There are currently approximately 2,900 employees of the Company who are eligible to participate in the 401(k) Plan.Subject to compliance with certain nondiscrimination tests which limit contributions of or on behalf of "highly compensated employees" (as such term as defined in the federal tax laws), the participants may make an annual contribution equal to from 2% up to and including 100% of their salary compensation or $16,500(whichever is less).Additional "catch-up" contributions are permitted for participants who have attained age 50 during the plan year. Executive Health Care Plan The Company’s executive officers participate in a supplemental group medical plan which reimburses them for medical expenses not covered under the Company’s basic plan for an annual benefit of up to $100,000 per employee or family unit for unreimbursed medical expenses during a calendar year (subject to a $30,000 per occurrence limit).Such medical expenses include deductibles, coinsurance, excess amounts up to the usual and customary prevailing health care charges, dental, orthodontic and vision care. -45- Outstanding Equity Awards At Fiscal Year-End The following table sets forth certain information regarding equity-based awards held by each of the Named Executive Officers as of April1, 2012. Option Awards Stock Awards Name Number of Securities Underlying Unexercised Options Exercisable (#) Number of Securities Underlying Unexercised Options Unexercisable (#) Equity Incentive Plan Awards: Number of Securities Underlying Unexercised Unearned Options (#) Option Exercise Price ($) Option Expiration Date Number of Shares or Units of Stock That Have Not Vested (#) Market Value of Shares or Units of Stock That Have Not Vested ($) Equity Inventive Plan Awards: Number of Unearned Shares, Units or Other Rights That Have Not Vested (#) Equity Incentive Plan Awards: Market or Payout Value of Unearned Shares, Units or Other Rights That Have Not Vested ($) (a) (b) (c) (d) (e) (f) (g) (h) (i) (j) Craig L. Levra 3/31/16 2/8/20 4/4/21 Howard K. Kaminsky 9/29/13 3/31/16 2/8/20 4/4/21 3/8/22 Dennis D. Trausch 9/25/13 8/26/14 6/28/15 11/9/15 2/8/20 4/4/21 3/8/22 Thomas H. Tennyson 4/9/18 2/8/20 4/4/21 3/8/22 Tim A. Anderson 9/29/13 8/26/14 6/28/15 11/9/15 2/8/20 4/4/21 3/8/22 Such options first become exercisable in five equal annual installments on each of the first five anniversaries of the date of grant.The grant date was April 9, 2008, and the remaining anniversary date is on April 9, 2013. Such options first become exercisable in five equal annual installments on each of the first five anniversaries of the date of grant.The grant date was April 4, 2011, and the remaining anniversary dates are on April 4, 2013, 2014, 2015 and 2016. Such options first become exercisable in five equal annual installments on each of the first five anniversaries of the date of grant.The grant date was March 8, 2012, and the remaining anniversary dates are on March 8, 2013, 2014, 2015, 2016 and 2017. -46- Option Exercises and Stock Vested The following table sets forth certain information regarding exercises of options and vesting of restricted stock held by the Named Executive Officers during the year ended April1, 2012. Option Awards Stock Awards Name Number of Shares Acquired on Exercise (#) Value Realized on Exercise ($)(1) Number of Shares Acquired on Vesting Value Realized on Vesting ($)(1) Craig L. Levra Howard K. Kaminsky Dennis D. Trausch Thomas H. Tennyson Tim A. Anderson Value realized on exercise (or vesting) is calculated by (i)multiplying the number of shares acquired on exercise (or vesting) by (ii)the difference between the closing price on the exercise (or vesting) date and the exercise price, and does not reflect an actual sales price.The actual value realized depends upon the number of shares actually sold by the Named Executive Officer, if any. Pension Benefits The table disclosing the actuarial present value of each Named Executive Officer's accumulated benefit under defined benefit plans, the number of years of credited service under each such plan, and the amount of pension benefits paid to each of the Named Executive Officers during the year is omitted because the Company does not have a defined benefit plan for Named Executive Officers. Nonqualified Deferred Compensation The table disclosing contributions to nonqualified defined contribution and other deferred compensation plans, each executive's withdrawals, earnings and fiscal year-end balances in those plans is omitted because the Company has no nonqualified deferred compensation plans or benefits for executive officers or other employees of the Company. Potential Payments Upon Termination or Change in Control The potential payments upon termination or change in control are governed by the Named Executive Officers' employment agreements (to the extent such officer has an agreement).Each of Messrs. Levra, Kaminsky, Trausch, Tennyson and Anderson has an employment agreement with the Company. Voluntary Termination The 2004 Plan and form of option agreement generally provides that if the executive's service is terminated for any reason except death or "total and permanent disability" (as defined in the 2004 Plan), then the vested options will expire at the earlier of the expiration date of the options or three months after the termination date, and any unvested options will expire on the termination date.The Company has discretion to determine when the executive's service terminates for purposes of the 2004 Plan. Payment Upon Termination With Cause As provided above, under the 2004 Plan, any vested options will expire at the earlier of the expiration date of the options or three months after the termination date and any unvested options will expire on the termination date.Under Messrs. Levra, Kaminsky, Trausch, Tennyson and Anderson's employment agreements, upon termination with "cause" no further benefits will be payable to the executive officer upon such termination."Cause" under the employment agreements means (i) the commission of a material criminal act or any act of fraud or material dishonesty with respect to the Company; (ii) misconduct; (iii) material breach of the employment agreement; (iv) insubordination or refusal to perform his required duties; or (v) an order of a court, administrative board or judge, or regulatory authority which precludes the executive officer from performing his duties. -47- Payment Upon Termination Without Cause As provided above, under the 2004 Plan, any vested options granted will expire at the earlier of the expiration date of the options or three months after the termination date and any unvested options will expire on the termination date.Upon termination without cause, each of Messrs. Levra, Kaminsky, Trausch, Tennyson and Anderson will receive his base salary for 24 months, 12 months, six months, six months and six months, respectively, following termination, payable in a lump sum payment within 60 days of termination.Each of Messrs. Levra, Kaminsky, Trausch, Tennyson and Anderson will receive health care for himself and his family for the shorter of (a) 18 months, 12 months, six months, six months and six months, respectively, following termination, or (b) the date such executive officer becomes eligible for health care coverage under another employer, or (c) the date such executive officer becomes eligible for health care coverage under his spouse's employer.If Messrs. Levra, Kaminsky, Trausch, Tennyson or Anderson is terminated without cause after the end of the fiscal year but before payment of the bonus for that year, such executive officer will also be entitled to his accrued bonus for the previous fiscal year, if any.These payments will be paid only upon the executive officer signing a severance agreement and release which will require the executive officer to release all claims against the Company before receiving such severance amounts.In addition, these payments shall not constitute "excess parachute payments" under Section 280G of the Code.If the auditors of the Company were to determine that they constitute "excess parachute payments," they would be reduced to the maximum amount payable without them constituting such. Payment Upon Termination by Executive for Good Reason As provided above, under the 2004 Plan, any vested options granted will expire at the earlier of the expiration date of the options or three months after the termination date, and any unvested options will expire on the termination date.Upon termination by Messrs. Levra, Kaminsky, Trausch, Tennyson or Anderson for “good reason,” such executive officer will receive his base salary for 24 months, 12 months, six months, six months and six months, respectively, following termination, payable in a lump sum payment within 60 days of termination.These payments will be paid only upon the executive officer signing a severance agreement and release which will require the executive officer to release all claims against the Company before receiving such severance amounts."Good reason" under the employment agreements means (i) a significant reduction in the executive officer's authority or duties; (ii) a significant reduction in, or failure to pay, his base salary; or (iii) the exclusion of the executive officer from participation in compensation plans or fringe benefits otherwise available to Vice Presidents of the Company.The executive officer has to send written notice to the Company within 90 days for it to constitute a good reason.In addition, these payments shall not constitute "excess parachute payments" under Section 280G of the Code.If the auditors of the Company were to determine that they constitute "excess parachute payments," they would be reduced to the maximum amount payable without them constituting such. Payment Upon Termination Due to Death or Disability The 2004 Plan and form of option agreement generally provides that if the executive dies or has “total or permanent disability” (as defined), any vested options will expire at the earlier of the expiration date or 12 months after the termination date, and any unvested options will expire on the termination date.As used in the 2004 Plan "total or permanent disability" has the meaning set forth in Section 22(e)(3) of the Code. -48- Payment UponChange in Control Under the 2004 Plan, upon a change in control, the Committee may accelerate the vesting of all share-based compensation granted to the executive.A "change in control" means: · any merger or consolidation in which the Company is not the surviving entity (or survives only as a subsidiary of another entity whose stockholders did not own all or substantially all of the Common Stock in substantially the same proportions as immediately before the transaction); · the sale of all or substantially all of the Company's assets; · the acquisition of beneficial ownership of a controlling interest of the outstanding shares of Common Stock of the Company by any person; · the dissolution or liquidation of the Company; · a contested election of directors which results in the directors before such election or their nominees ceasing to constitute a majority of the Board; or · any other event specified by the Board, regardless of whether at the time an award is granted or thereafter. Under the employment agreements, Messrs. Levra, Kaminsky, Trausch, Tennyson and Anderson are subject to non-competition clauses during the term of their employment, and are not permitted to disclose any confidential information or trade secrets of the Company, without prior written consent. The following table shows the potential payments upon termination or a change in control of the Company for each of the Named Executive Officers assuming each of the Named Executive Officer's employment was terminated on April1, 2012, and assuming that the change in control occurred at April1, 2012.These disclosed amounts are estimates only and do not necessarily reflect the actual amounts that would be paid to the Named Executive Officers, which would only be known at the time they become eligible for such payments. Name Voluntary Termination ($)(1) Termination With Cause ($)(1) Termination Without Cause ($)(1) Change in Control Termination for Good Reason ($)(1) Death ($)(1)(2) Disability ($)(1)(3) Craig L. Levra Howard K. Kaminsky Dennis D. Trausch Thomas H. Tennyson Tim A. Anderson Includes the value of vested stock options as of April1, 2012, calculated by multiplying the number of shares underlying vested options by the difference between the exercise price and the closing price of the Company’s (Footnotes continued on next page) -49- (Footnotes continued from prior page) Common Stock on April1, 2012.There were no vested options with a market price in excess of the exercise price at that date. Represents the amount due from Company purchased life insurance. The Company maintains long-term disability insurance which pays 60% of salary limited to $240,000 annually. Includes the value of vested and unvested (a change in control accelerates vesting) stock options as of April1, 2012, calculated by multiplying the number of shares underlying vested options by the difference between the exercise price and the closing price of the Company’s Common Stock on April1, 2012.There were no vested and unvested options with a market price in excess of the exercise price at that date. Equity Compensation Plan Information The following table sets forth certain information with respect to shares of Common Stock that may be issued under our equity compensation plans as of April1, 2012. Plan Category Number of Securities to be Issued Upon Exercise of Outstanding Options, Warrants and Rights Weighted-Average Exercise Price of Outstanding Options, Warrants and Rights Number of Securities Remaining Available for Future Issuance Under Equity Compensation Plans (Excluding Securities Reflected in Column (a)) (a) (b) (c) Plans Approved by Stockholders Class A $ Class B $ Plans Not Approved by Stockholders At June 22, 2012, there were 618,480 shares of Common Stock available for issuance, which shares may be either Class A Common Stock or Class B Common Stock. -50- INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Representatives of Moss Adams LLP, the Company's independent registered public accounting firm for the fiscal year ended April1, 2012, will be invited to be present at the Meeting, will have the opportunity to make a statement if they desire to do so and will be available to respond to appropriate questions from Stockholders. Audit Fees: Fees for audit services totaled $188,128 in fiscal 2012 and $199,109 in fiscal 2011, including fees associated with the annual audit and the reviews of the Company's Quarterly Reports on Form 10-Q. Audit-Related Fees: Fees for audit-related services totaled $16,173 in fiscal 2012 and $16,274 in fiscal 2011.Audit-related services principally include benefit plan audits and accounting consultations. Tax Fees: Fees for tax services, including tax compliance, tax advice and tax planning, totaled $36,850 in fiscal 2012 and $53,864 in fiscal 2011. All Other Fees: There were no fees for other services in fiscal 2012 or fiscal 2011. The Audit Committee administers the Company's engagement of Moss Adams LLP and pre-approves all audit and permissible non-audit services on a case-by-case basis.In approving non-audit services, the Audit Committee considers whether the engagement could compromise the independence of Moss Adams LLP, and whether for reasons of efficiency or convenience it is in the best interest of the Company to engage its independent registered public accounting firm to perform the services.The Audit Committee, in reliance on management and the independent registered public accounting firm, has determined that the provision of these services in fiscal 2012 was compatible with maintaining the independence of Moss Adams LLP. Prior to engagement, the Audit Committee pre-approves all independent registered public accounting firm services.The fees are budgeted, and the Audit Committee requires the independent registered public accounting firm and management to report actual fees versus the budget periodically throughout the year by category of service.During the year, circumstances may arise when it may become necessary to engage the independent registered public accounting firm for additional services not contemplated in the original pre-approval categories.In those instances, the Audit Committee requires specific pre-approval before engaging the independent registered public accounting firm. The Audit Committee has delegated pre-approval authority to each of its members.The member to whom such authority is delegated must report, for informational purposes only, any pre-approval decisions to the Audit Committee at its next scheduled meeting. STOCKHOLDER PROPOSALS FOR 2 Under certain circumstances, stockholders are entitled to present proposals at stockholder meetings. SEC rules provide that any stockholder proposal to be included in the proxy statement for the Company's 2013 annual meeting must be received by the Secretary of the Company at the Company's office at One Sport Chalet Drive, La Cañada, California91011 on or before March 1, 2013, in a form that complies with applicable regulations.If the date of the 2013 annual meeting is advanced or delayed more than 30 days from the date of the 2012 annual meeting, stockholder proposals intended to be included in the proxy statement for the 2013 annual meeting must be received by the Company within a reasonable time before the Company begins to print and mail the proxy statement for the 2013 annual meeting.Upon any determination that the date of the 2013 annual meeting will be advanced or delayed by more than 30 days from the date of the 2012 annual meeting, the Company will disclose the change in the earliest practicable Quarterly Report on Form 10-Q. -51- SEC rules also govern a company's ability to use discretionary proxy authority with respect to stockholder proposals that were not submitted by the stockholders in time to be included in the proxy statement.In the event a stockholder proposal is not submitted to the Company on or before May15, 2013, the proxies solicited by the Board for the 2013 annual meeting of stockholders will confer authority on the proxyholders to vote the shares in accordance with the recommendations of the Board if the proposal is presented at the 2013 annual meeting of stockholders without any discussion of the proposal in the proxy statement for such meeting.If the date of the 2013 annual meeting is advanced or delayed more than 30 days from the date of the 2012 annual meeting, then the stockholder proposal must not have been submitted to the Company within a reasonable time before the Company mails the proxy statement for the 2013 annual meeting. ANNUAL REPORT ON FORM 10-K A copy of the Company's Annual Report on Form 10-K for the fiscal year ended April1, 2012 (excluding the exhibits thereto) as filed with the SEC, accompanies this Proxy Statement, but it is not deemed to be a part of the proxy soliciting material.The Form 10-K contains consolidated financial statements of the Company and its subsidiaries and the report thereon of Moss Adams LLP, the Company's independent registered public accounting firm. The Company will provide a copy of the exhibits to its Form 10-K for the fiscal year ended April1, 2012 upon the written request of any beneficial owner of the Company's securities as of the Record Date and reimbursement of the Company's reasonable expenses.Such request should be addressed to the Company c/o HowardK. Kaminsky, the Secretary of the Company, at One Sport Chalet Drive, La Cañada, California91011.Exhibits are available at no charge on the SEC's website, www.sec.gov. STOCKHOLDERS ARE URGED IMMEDIATELY TO COMPLETE, DATE AND SIGN THE ENCLOSED PROXY CARD(S) AND RETURN IT (THEM) IN THE ENVELOPE PROVIDED, TO WHICH NO POSTAGE NEED BE AFFIXED IF MAILED IN THE UNITED STATES, OR TO VOTE BY TELEPHONE OR THE INTERNET. By Order of the Board of Directors, SPORT CHALET, INC. HowardK. Kaminsky, Secretary La Cañada, California July 6, 2012 -52- Our street address, One Sport Chalet Drive, La Canada, CA 91011, does not appear correctly on most Internet mapping tools.If you need to map to the office via the Internet, use Angeles Crest Highway at Foothill Boulevard, La Canada, CA 91011 as the closest reference. Exit on Angeles Crest Highway, and turn south.Turn left on Town Center Drive.Turn left on Sport Chalet Drive.For further information call the Sport Chalet corporate office at (818)949-5300. -53-
